            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 1 of 51



 1   LEVI & KORSINSKY, LLP
     Adam M. Apton (316506)
 2   Adam C. McCall (302130)
     388 Market Street, Suite 1300
 3   San Francisco, CA 94111
 4   Tel.: (415) 373-1671
     Fax: (415) 484-1294
 5   Email: aapton@zlk.com
             amccall@zlk.com
 6
     Attorneys for Lead Plaintiff and
 7
     Lead Counsel for the Class
 8
     [Additional counsel on signature block]
 9

10                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                                            Master File No. 4:20-cv-02395-JST
12   IN RE eHEALTH INC. SECURITIES
     LITIGATION                                             CLASS ACTION
13

14                                                          AMENDED COMPLAINT FOR
                                                            VIOLATIONS OF THE FEDERAL
15                                                          SECURITIES LAWS
16                                                          DEMAND FOR JURY TRIAL
17
            Lead Plaintiff Billy White (“Plaintiff”), individually and on behalf of all others similarly
18
     situated, by Plaintiff’s undersigned attorneys, alleges the following upon knowledge with respect to
19
     his own acts, and upon facts obtained through an investigation conducted by his counsel, which
20
     included, inter alia: (a) review and analysis of relevant filings made by eHealth, Inc. (“eHealth”) with
21
     the United States Securities and Exchange Commission (the “SEC”); (b) review and analysis of
22
     eHealth’s public documents, conference calls and press releases; (c) review and analysis of securities
23
     analysts’ reports and advisories concerning eHealth; (d) information readily obtainable on the Internet;
24
     and (e) interviews with former eHealth employees.
25
            Plaintiff believes that further substantial evidentiary support will exist for the allegations set
26
     forth herein after a reasonable opportunity for discovery. Most of the facts supporting the allegations
27
     contained herein are known only to Defendants or are exclusively within their control.
28

                                       1                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 2 of 51



 1                                      SUMMARY OF THE ACTION

 2           1.    This is a federal securities class action on behalf of a class consisting of all persons and

 3   entities who purchased or otherwise acquired shares of eHealth common stock on the public market

 4   between March 19, 2018 and July 23, 2020, inclusive (the “Class Period”), seeking to recover damages

 5   for violations of the federal securities laws under Sections 10(b) and 20(a) of the Securities Exchange

 6   Act of 1934 (the “Exchange Act”), and SEC Rule 10b-5 promulgated thereunder, against eHealth and

 7   certain of its top officials.

 8           2.    eHealth is a health insurance broker that focuses on selling Medicare-related policies on

 9   behalf of private insurers. Its main source of revenue is commissions from selling Medicare

10   Advantage, Medicare Supplement, and Medicare Part D prescription drug policies. On January 1,

11   2018, eHealth adopted and implemented a new accounting standard for recognizing revenue. This

12   standard, referred to herein as Accounting Standard Codification 606 or ASC 606, allowed eHealth to

13   recognize immediately the entirety of the commissions it expected to receive over the expected life of

14   the policies. Although eHealth sold annual policies that could be cancelled at any time by the

15   consumer, it assumed that its policies would be renewed for several years. Consequently, for many of

16   eHealth’s Medicare-related policies, it recognized between three and five years of commissions

17   immediately upon the sale of the policy.

18           3.    The assumption that eHealth’s customers would renew its policies was, however,

19   unrealistic and contrary to eHealth’s recent experience of both cancellations and renewals. Beginning

20   in 2017, eHealth started soliciting Medicare customers with television advertising. Late-night

21   commercials boasting $0 monthly plan premiums effectively generated a surge in customers in a short

22   period of time. Between 2017 and 2018, the number of Medicare-related insurance applications

23   submitted to eHealth by applicants grew by 39%. These customers, however, were notorious for

24   cancelling their policies in short periods of time, causing eHealth to experience sky-rocketing

25   “member churn” ratios, i.e., the percentage of customers who cancel their policies within the first year.

26   Notwithstanding, eHealth was able to provide analysts and investors with record-setting earnings due

27   to the fact that it was able to recognize three- to five-years of commission revenue for these policies

28   upfront and immediately.

                                       2                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 3 of 51



 1          4.    eHealth and its senior officers successfully concealed material information about the

 2   worsening “member churn” from investors while at the same time reporting exceptionally strong

 3   earnings results. For example, in its annual report on Form 10-K for fiscal 2019, eHealth reported

 4   revenue and operating profit of $506,201,000 and $81,409,000, respectively. These earnings results

 5   represented net income growth of more than 250% compared to 2017. These statements were false

 6   and/or materially misleading, however, due to the fact that eHealth was overstating its commission

 7   revenue. eHealth premised its revenue recognition on, among other things, the assumption that its

 8   customers would renew their policies for durations of between three- and five-years. Substantial

 9   portions of their enrollees were cancelling the policies within the first year. When accounting for these

10   cancellations, eHealth’s revenue and operating profit for fiscal 2019 was $378,201,000 and negative

11   $181,591,000.

12          5.    eHealth’s false and materially misleading financial earnings results prompted a meteoric

13   rise in the price of eHealth’s stock during the Class Period, jumping from $16.49 per share at the start

14   of fiscal 2018 to an intra-Class Period high of $146.09 per share on March 4, 2020. Defendants

15   capitalized on the artificially inflated stock price, selling over $40 million of stock while in possession

16   of material adverse information and receiving more than $15 million in equity compensation.

17          6.    Class members were materially harmed from eHealth’s false and misleading statements.

18   As a direct result of Defendants’ materially false and misleading statements, eHealth’s stock price

19   artificially increased from a relative steady price of around $15.32 per share of common stock on

20   March 19, 2018 to $136.32 prior to April 8, 2020. It was on that day that Muddy Waters Capital, a

21   well-known and highly respected research firm, published a report revealing eHealth’s accounting

22   misconduct. The report disclosed, among other things, that eHealth’s “highly aggressive accounting

23   masks [] a significantly unprofitable business,” “that the key driver of growth since 2018 has been

24   EHTH’s reliance on Direct Response television advertising, which attracts an unprofitable, high churn

25   enrollee,” “that EHTH’s persistence assumptions in its LTV model [under ASC 606] seem highly

26   aggressive when compared to reality.” Muddy Waters report also disclosed that eHealth’s financial

27   statements for 2019: (a) overstated revenue by $128 million; (b) overstated operating profit by $263

28   million; and (c) understated an operating loss of -$181 million. The Muddy Waters report resulted in

                                       3                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 4 of 51



 1   a sharp decline in the price of eHealth’s stock, plummeting to $103.20 per share.

 2           7.    Subsequently, on July 23, 2020, when eHealth announced its earnings results for the

 3   second quarter of fiscal 2020, its stock price fell again as the information contained in its

 4   announcement confirmed substantive aspects of the “member churn” allegations previously asserted

 5   in the Muddy Waters report. In response, eHealth’s stock price declined from a closing price of $114

 6   per share on July 23, 2020 to $79.17 per share on July 24, 2020.

 7           8.    Plaintiff brings this action to recover these losses for the class members.

 8                                       JURISDICTION AND VENUE

 9            9.   This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

10   1331, and § 27 of the Exchange Act (15 U.S.C. § 78aa).

11            10. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as eHealth has its

12   principal executive offices located in this District and a significant portion of its business, actions, and

13   the subsequent damages, took place within this District.

14            11. In connection with the acts, conduct and other wrongs alleged in this Complaint,

15   Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

16   including but not limited to, the United States mail, interstate telephone communications and the

17   facilities of the national securities exchanges.

18                                                THE PARTIES

19           12.   Plaintiff purchased eHealth common stock at artificially inflated prices during the Class

20   Period and was damaged upon the revelation of Defendants’ misrepresentations.

21           13.   Defendant eHealth is a Delaware corporation with principal executive offices located at

22   2625 Augustine Drive, Second Floor, Santa Clara, California 95054. eHealth is traded on the New

23   York Stock Exchange under the ticker symbol “EHTH”.

24           14.   Defendant Scott N. Flanders (“Flanders”) is the Chief Executive Officer of eHealth and

25   has served in that capacity since May 2016. Flanders has also been a director of eHealth since February

26   2008. Flanders reviewed and certified eHealth’s financial statements during the Class Period and made

27   statements in press releases and earnings conference calls identified below.

28           15.   Defendant Derek N. Yung (“Yung”) is the Chief Financial Officer of eHealth, and has

                                       4                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 5 of 51



 1   served in that capacity since June 2018. Yung reviewed and certified eHealth’s financial statements

 2   issued during the Class Period and made statements in press releases and earnings conference calls

 3   identified below.

 4          16.   Defendant David K. Francis (“Francis”) is the current Chief Operating Officer and

 5   former Chief Financial Officer of eHealth. Francis reviewed and certified eHealth’s financial

 6   statements issued during the Class Period and made statements in press releases and earnings

 7   conference calls identified below.

 8          17.   Defendants Flanders, Yung, and Francis are named as Defendants for violations of all

 9   counts asserted herein, and are referred to as the “Individual Defendants.” The Individual Defendants,

10   because of their positions with the Company, possessed the power and authority to control the contents

11   of the Company’s reports to the SEC, press releases and presentations to securities analysts, money

12   and portfolio managers, and the investing public, i.e., the market. The Individual Defendants were

13   provided with copies of the Company’s reports and press releases alleged herein to be misleading prior

14   to, or shortly after, their issuance and had the ability and opportunity to prevent their issuance or cause

15   them to be corrected. Because of their positions and access to material, non-public information

16   available to them, the Individual Defendants knew that the adverse facts specified herein had not been

17   disclosed to, and were being concealed from, the public, and that the positive representations that were

18   being made were then materially false and/or misleading. The Individual Defendants are therefore

19   liable for the misstatements and omissions plead herein.

20          18.   “Section 10(b) Defendants” refers to Defendants eHealth, Flanders, Yung, and Francis.

21          19.   “Section 20(a) Defendants” refers to Defendants Flanders, Yung, and Francis.

22                                    BACKGROUND ALLEGATIONS

23        A.      eHealth Is an Insurance Broker for Medicare-Related Insurance Policies.

24          20.   eHealth operates as an insurance broker for large insurance companies. The majority of

25   its revenue comes from commissions received in exchange for Medicare insurance plans, primarily

26   Medicare Advantage, Medicare Supplement, and Medicare Part D policies. This segment of eHealth’s

27   business—referred to as the Medicare segment—generated approximately 70% of its revenue in 2017,

28   75% in 2018, and 80% in 2019. During these years, approximately 55% of eHealth’s commission

                                       5                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 6 of 51



 1   revenue came from just three companies: Humana; Aetna; and UnitedHealthcare.

 2            21.   Immediately before the Class Period, eHealth concluded a significant change in

 3   management. Between May 2016 and January 2018, eHealth replaced its Chief Executive Officer,

 4   Chief Financial Officer, Chief Operations Officer, Chief Marketing Officer, and Chief Data Officer in

 5   addition to hiring a number of other senior executives for roles in sales, operations, and business

 6   development. In its annual report on Form 10-K for fiscal 2017, eHealth described these “change[s]

 7   in leadership” as “significant” and “occur[ing] over a short period of time.”

 8            22.   In 2018, under its new leadership, eHealth shifted its focus and resources to the Medicare

 9   segment and generating commission revenues. eHealth attributed this shift to flagging revenue from

10   individual and family health insurance plans. Whereas individual and family health insurance plans

11   comprised 66% of eHealth’s revenue in fiscal 2015, the same segment accounted for only 24% of

12   revenue in 2017.

13            23.   Consequently, to effect this shift in focus and resources, on January 22, 2018 eHealth

14   acquired GoMedigap, a platform that provides Medicare Supplement enrollment services to individual

15   customers.

16            24.   eHealth used cash and stock to purchase GoMedigap. Pursuant to the purchase

17   agreement, eHealth paid $15 million in cash upfront along with 294,637 shares of common stock

18   (valued at $5.59 million). Significantly, the purchase agreement also required eHealth to pay “earnout

19   payments” consisting of up to $20 million in cash and 589,275 shares of common stock (subject to

20   meeting certain milestones in 2018 and 2019). In February 2019 and January 2020, eHealth issued

21   294,608 shares of common stock (589,216 shares in total valued at $45.8 million) along with cash

22   payments of $9.5 million and $8.8 million ($18.3 million in total), respectively, to fund and pay the

23   “earnout payments.” In total, eHealth paid $85 million for GoMedigap, 60% of which was paid in

24   stock.

25            25.   eHealth also reconfigured its marketing strategy in 2018 to rely heavily on “direct-to-

26   consumer” television advertising. Between 2017 and 2018, eHealth’s marketing and advertising

27   expenses increased by more than $17 million, or 26%. The increase was primarily due to eHealth’s

28   investment in Medicare-related marketing initiatives, including television.

                                       6                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 7 of 51



 1          26.   eHealth’s new marketing initiatives generated an immediate result. Between 2017 and

 2   2018, the number of Medicare-related insurance applications submitted to eHealth by applicants grew

 3   by 39% from 190,195 to 264,903. Year over year, out of all of eHealth’s Medicare-related applications,

 4   the percentage generated from direct channels, namely direct-response television, increased from 32%

 5   to 71% in the fourth quarter. In total, of the 264,903 applications submitted, 239,688 were approved.

 6        B.      eHealth Recognizes Commission Revenue from Insurance Carriers.

 7          27.   eHealth generates revenue from commissions paid by health insurance carriers whenever

 8   it assists in the sale of a Medicare-related insurance plan.

 9          28.   Historically, eHealth recognized commission revenue on an annual basis once the annual

10   or first monthly commission amount for the plan year was reported to eHealth by the carrier (net of an

11   estimate for future forfeiture amounts due to plan cancellations). For commissions paid on a monthly

12   basis, eHealth recorded a receivable for the commission amounts to be received over the remainder of

13   the year (net of an estimate for future forfeitures).

14          29.   This changed in 2018 with eHealth’s adoption of ASU 2014-09, Revenue from Contracts

15   with Customers (Topic 606) (“ASC 606”). Initially issued in May 2014, ASC 606 directs entities to

16   recognize revenue that it reasonably expects to receive during the life of the contract. Consequently,

17   whereas eHealth previously recognized revenue equal to only the commission received (or to be

18   received) for the year in which the applicant was approved, when eHealth adopted ASC 606 in 2018

19   it began recognizing multiple years of commission revenue upfront and immediately upon applicant

20   approval based upon its internal estimates for the life of the policy (i.e., the number of years for which

21   the policy would be renewed and thus commission would be owed).

22        C.      eHealth Uses ASC 606 to Record Massive Revenue and Earnings Gains.

23          30.   When eHealth implemented ASC 606, it used the accounting standard to record a massive

24   increase in historical earnings by adjusting past years of revenue and income. For example, for fiscal

25   2016, eHealth used ASC 606 to successfully eliminate its net loss for the year of $4.88 million and

26   changed it to a gain of $304 thousand. Earnings per share also changed from an initial loss of $0.27

27   per share to a gain of $0.02 per share.

28          31.   The following table provides the adjustments eHealth made to its income statement for

                                       7                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 8 of 51



 1   the year ended December 31, 2016:

 2       2016 Income Statement
         Impact
 3
                                                          Year Ended December 31, 2016
 4                                                              ASC 606 Adoption
         Statement of Operations                   As Reported        Adjustment      As Adjusted
 5       Revenue:
 6       Commission                            $       170,850        $         6,384     $      177,234
         Other                                          16,110                   (20)             16,090
 7       Total revenue                                 186,960                  6,364            193,324
 8       Operating costs and expenses:
         Cost of revenue                                 3,176                (2,314)                862
 9       Marketing and advertising                      72,213                      -             72,213
10       Customer care and enrollment                   48,718                      -             48,718
         Technology and content                         32,749                      -             32,749
11       General and administrative                     35,216                      -             35,216
         Restructuring charges (benefit)                 (297)                      -              (297)
12
         Amortization of intangible
13       assets                                          1,040                       -              1,040
         Total operating costs and
14       expenses                                      192,815                (2,314)            190,501
         Income (loss) from operations                  (5,855)                 8,678              2,823
15
         Other income, net                                  102                 1,047              1,149
16       Income (loss) before income
         taxes                                          (5,753)                 9,725               3,972
17       Provision (benefit) for income
         taxes                                            (871)                 4,539               3,668
18
         Net income (loss)                     $        (4,882)       $         5,186     $           304
19
         Net income (loss) per basic
20       share                                 $         (0.27)       $          0.29     $          0.02
         Net income (loss) per diluted
21
         share                                 $         (0.27)       $          0.29     $          0.02
22          32.   eHealth’s adjustments for fiscal 2017 were more significant. In pertinent part, eHealth
23   increased its commission revenue by $18.4 million, or 11.6%. It also decreased its cost of revenue by
24   $1.69 million, which amounted to 74% of the revenue costs for the year. These changes resulted in a
25   complete reversal of eHealth’s $25.4 million net loss for the year to a $25.4 million gain. The following
26   tables provides the adjustments eHealth made to its income statement for the year ended December
27   31, 2017:
28

                                       8                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 9 of 51



        2017 Income Statement
 1      Impact
 2                                                     Year Ended December 31, 2017
                                                             ASC 606 Adoption
 3      Statement of Operations                As Reported        Adjustment       As Adjusted
        Revenue:
 4
        Commission                         $         158,424       $      18,459      $      176,883
 5      Other                                         13,931               (108)              13,823
        Total revenue                                172,355              18,351             190,706
 6
        Operating costs and expenses:
 7      Cost of revenue                                2,273              (1,691)                582
        Marketing and advertising                     65,874                    -             65,874
 8
        Customer care and enrollment                  59,183                    -             59,183
 9      Technology and content                        32,889                    -             32,889
        General and administrative                    39,969                    -             39,969
10      Acquisition costs                                621                    -                621
11      Amortization of intangible
        assets                                         1,040                    -              1,040
12      Total operating costs and
        expenses                                     201,849              (1,691)            200,158
13      Income (loss) from operations                (29,494)             20,042              (9,452)
14      Other income, net                                 327                 855               1,182
        Income (loss) before income
15      taxes                                        (29,167)              20,897            (8,270)
        Benefit from income taxes                     (3,755)            (29,941)           (33,696)
16
        Net income (loss)                  $         (25,412)      $       50,838     $       25,426
17
        Net income (loss) per basic
18      share                              $           (1.37)      $         2.74     $          1.37
        Net income (loss) per diluted
19
        share                              $           (1.37)      $         2.70     $          1.33
20          33.   ASC 606 also impacted eHealth’s earnings for fiscal 2018 and 2019. Using ASC 606,
21   eHealth was able to report commission revenue gains of 28% and 100% from 2017 to 2018 and 2018
22   to 2019, respectively. In the span of just these two years, eHealth grew its net income by more than
23   250%. The following table reflects eHealth’s earnings for 2018 and 2019 compared to 2017:
24
                                                              Year Ended December 31,
25
                                                            2019            2018                 2017
26    Revenue
      Commission                                 $       466,676    $     227,211     $      176,883
27    Other                                               39,525           24,184             13,823
28    Total revenue                                      506,201          251,395            190,706

                                       9                 Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 10 of 51



      Operating costs and expenses
 1
      Cost of revenue                              2,738                   1,228                582
 2    Marketing and advertising                  150,249                  82,939             65,874
      Customer care and enrollment               134,304                  70,547             59,183
 3
      Technology and content                      47,085                  31,970             32,889
 4    General and administrative                  64,150                  45,828             39,969
      Change in fair value of earnout
 5    liability                                   24,079                  12,300                   -
 6    Amortization of intangible assets            2,187                   2,091               1,040
      Restructuring charges                            -                   1,865                   -
 7    Acquisition costs                                -                      76                 621
 8    Total operating costs and expenses         424,792                 248,844            200,158
      Income (loss) from operations               81,409                   2,551             (9,452)
 9    Other income, net                            2,090                     755               1,182
      Income (loss) before provision
10    (benefit) for income taxes                  83,499                   3,306             (8,270)
11    Provision (benefit) for income taxes        16,612                   3,065            (33,696)
      Net income                           $      66,887          $          241     $        25,426
12    Net income per share:
13    Basic                                $        2.90          $          0.01    $          1.37
      Diluted                              $        2.73          $          0.01    $          1.33
14    Weighted-average number of shares used in per
      share amounts:
15
      Basic                                       23,075                  19,294             18,512
16    Diluted                                     24,539                  20,409             19,047
      Comprehensive income:
17
      Net income                           $      66,887          $          241     $       25,426
18    Foreign currency translation
      adjustment, net of taxes                      (11)                     (75)                29
19    Comprehensive income                 $      66,876          $          166     $       25,455
20          34.   The adoption of ASC 606 at eHealth was widely regarded internally as a positive
21   development because it allowed the company to report significantly better earnings results. CW1, a
22   former employee of eHealth who worked at the company from February 2018 through June 2019 as
23   Vice President & General Manager, Value-Based Provider, recalled meeting with Francis at eHealth’s
24   Santa Clara headquarters in February 2018. Francis and other top executives were “happy” about the
25   new standard and how it would increase eHealth’s revenue from the previous, same book of business.
26          35.   Other former employees, including CW2 who reported directly to Francis (discussed
27   below), also recalled that senior management was “excited” for ASC 606’s implementation. CW2
28   overheard senior managers frequently discuss the change. “It was, rather than just counting revenue

                                       10                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 11 of 51



 1   coming in that quarter, they’d be able to count revenue based on the life of the business. There was

 2   talk for months prior” to the new rule “that it’s coming. Everyone was all excited.” CW2 overheard

 3   these conversations about the accounting rule while attending regular meetings with Francis, Flanders,

 4   and Yung.

 5          36.   Another former employee, CW3, who worked as a business systems analyst, recalled

 6   Flanders discussing the new accounting standard during quarterly “town hall” meetings in 2017 and

 7   2018 and explaining the valuable role that the new revenue recognition standard would play in

 8   eHealth’s overall financial health. According to CW3, the new standard was greeted enthusiastically

 9   by senior management, because it allowed them to book revenue for commissions far into the future

10   that it did not in fact receive due to customer churn. CW3 recalled Flanders saying during the town

11   halls that the new rule would be “good for business.”

12        D.      eHealth Used Inflated LTVs to Overstate Its Revenue.

13          37.   As stated previously, ASC 606 directed entities to recognize revenue that it reasonably

14   expected to receive during the life of a contract. eHealth implemented this new rule by recognizing

15   commission revenue when the insurance carrier approved the policy. The amount of revenue

16   recognized was equal to the commissions it expected to receive across the entire life of the policy.

17   Thus, for all policies it sold, eHealth recognized an upfront, outsized amount of revenue equal to the

18   current commission rates multiplied by the number of years the policy would exist or, as eHealth

19   referred to it, the “average plan duration.” This, in turn, resulted in the policy’s “constrained lifetime

20   value” or “LTV.”

21          38.   The LTV for a policy is based on several factors, including the conversion rates of

22   approved members into paying members, forecasted member churn (i.e., the rate at which customers

23   cancel new policies or fail to renew them), and forecasted commission amounts per approved member.

24   eHealth purportedly used its historical sales information to calculate LTVs and updated its calculations

25   on a quarterly basis. Accordingly, if negative changes occurred across these factors, such as increased

26   member churn for example, eHealth would be required to decrease its revenue going forward. The

27   inputs to LTV are “not particularly judgmental” because they are based on historical data, as eHealth

28   has previously stated to the SEC in correspondence dated September 23, 2019.

                                       11                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 12 of 51



 1          39.   eHealth used inflated LTVs when recognizing commission revenue under ASC 606. In

 2   particular, eHealth falsified and inflated the plan durations for its various policies by disregarding

 3   evidence of increased member churn. This member churn was the result of eHealth’s direct response

 4   television advertising campaign, which attracted low-quality customers in terms of member retention.

 5   Consequently, while eHealth incorporated plan durations of approximately 3 years for Medicare

 6   Advantage plans and approximately 5 years for Medicare Part D prescription drug plans and Medicare

 7   Supplement plans, the plan durations for these policies were materially lower due to the fact that

 8   upwards of 45% of the customers were likely to cancel their policies within the first year.

 9          40.   CW2, a former eHealth employee whose tenure at eHealth Technical Management

10   department spanned over 18 years from 2000 until March 2018, corroborated that eHealth was aware

11   of customer churn and its deleterious impact on lifetime revenues. CW2’s title was Vice President,

12   Program and Technical Management, which required him to manage three teams: in program

13   management (focused on IT infrastructure, back-office operations, front-office operations, finance,

14   security and compliance), in content management (most team members were based in China) and in

15   technical account management (focused on eHealth’s integration with health insurance carriers). CW2

16   worked out of Mountain View, California, and reported to Francis. According to CW2, Francis and

17   other senior executives had discussions about how they were losing money on the Medicare business

18   due to member churn, which was causing new enrolled customers to quickly drop their plans. CW2

19   confirmed that member churn was “primary in all the discussions” and that they frequently discussed

20   “strategies to retain the business.” In response to the issue, eHealth formed a team “focused on

21   developing strategies to retain” customers located at the Gold River, California, call center. According

22   to CW2, Francis and other senior executives “would meet on a daily basis” to discuss “how many

23   people came on board – signed up for Medicare Advantage plans.”

24          41.   CW2 further recalled that in his discussions about churn with Francis, Francis focused

25   on the fact that eHealth “needed to retain membership for ‘x’ number of years—about two years—in

26   order to turn a profit on enrolled customers.” CW2 had frequent, in-person discussions with Francis

27   about churn during his employment. According to CW2 , the Medicare business was eHealth’s “bread

28   and butter.” New Medicare members had to stay on the books a certain amount of time to be profitable.

                                       12                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 13 of 51



 1   However, according to CW2, given eHealth’s churn rates, there was no business rationale for booking

 2   larger revenues for contracts that were likely to last only a short time.

 3           42.   Similarly, a former Medicare Sales Representative, who worked at eHealth from July

 4   2018 to April 2019 (“CW4”), confirmed that by late 2018 eHealth senior executives became worried

 5   about customer churn, a metric that enabled eHealth to inflate revenue booked under the new ASC

 6   606 standard. CW4 reported to Morgan Bradshaw, Sales Manager, at eHealth’s Salt Lake City, Utah,

 7   call center who, in turn, reported to Mark Taub, Senior Director of Medicare Sales & Operations, and

 8   Michael Wilson, Director of Medicare Sales. CW4 primarily answered in-bound telephone calls to

 9   eHealth from potential Medicare-related customers solicited through television commercials,

10   including those featuring Joe Namath and other famous individuals. CW4 used a script to enroll

11   Medicare customers and had an enrollment rate of between 30% and 40%.

12           43.   CW4 explained that in December 2018 his supervisors grew concerned about “increased

13   turnover.” CW4 observed other sales representatives who had churn rates as high as 35% to 40%.

14   CW4 discussed the problem with Taub, Wilson, and senior executives in California. According to

15   CW4, to address the churn issue, eHealth introduced a bonus structure for all Medicare Advantage

16   sales representatives whose customers stayed enrolled for 90 days. Prior to the change, eHealth

17   awarded its sales representatives commissions tiered to how many customers they signed up. For

18   customers who bought a Medicare Advantage plan, but dropped off “half way in the other month, you

19   would still get credit,” meaning the full commission. With the change, “they talked about increasing

20   the comp plan to include retention (of the customer). They started incentivizing people to get them

21   (customers) to stay on.” Under the new plan, a sales representative could receive, in addition to his

22   commission, a bonus of $10-$20 per contract if a customer stayed enrolled 90 days in an eHealth-sold

23   plan.

24           44.   A former eHealth Business Development Director (“CW5”) also corroborated that senior

25   management was aware of “quite a bit” of churn in 2018. According to CW5, eHealth had problems

26   retaining customers who enrolled through its marketplace. CW5 knew member churn was an issue;

27   new members would drop during the initial portion from enrollment to first premium. CW5 explained

28   that “quite a bit of people” signed up but “never made their first premium payment.”

                                       13                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 14 of 51



 1          45.    Additionally, a former Stock Plan Administrator at eHealth (“CW6”) mentioned that

 2   sometime in 2019 a salesperson confided to him “oh, yeah, we’re looking good now, but the problem

 3   is retention.” According to CW6, this salesperson also mentioned to him sometime in early 2019 that

 4   “we’re getting a lot of new clients, new customers… the problem is we can’t retain them.” CW6 further

 5   recalled cubicle and water cooler chats among colleagues, who said that “the company is doing great

 6   on selling, but the issue they were working on is retention. We gotta figure out something to do about

 7   retention.”

 8          46.    eHealth concealed the increased member churn from investors and, in turn, was able to

 9   calculate inflated LTVs and overstate its revenue and earnings. This false impression of eHealth’s

10   operational and financial strength prompted a meteoric rise in the price of its stock, as investors were

11   led to believe that eHealth had stronger earnings potential than it truly did. From $16.49 per share at

12   the start of fiscal 2018, eHealth’s stock price rose to an intra-Class Period high of $146.09 per share

13   on March 4, 2020.

14          47.    While eHealth’s stock price was inflated at record-breaking levels, Flanders, Yung,

15   Francis and other eHealth insiders reaped millions of dollars in stock sale profits. These insiders also

16   secured lucrative incentive payments and bonuses in the form of equity grants, simply because

17   eHealth’s stock price had reached various prespecified price targets. See Additional Scienter

18   Allegations, Sections B & C, infra.

19        E.       Muddy Waters Exposes Elevated Member Churn and Predicts Decline in LTVs.

20          48.    On April 7, 2020, Muddy Waters published its report asserting that eHealth, upon the

21   adoption of ASC 606, was “booking multiple years of revenue at one time” consistent with a “highly

22   aggressive accounting” that is “mask[ing] a significantly unprofitable business”; that “[i]n addition to

23   using aggressive modeling assumptions, [eHealth was] misleadingly downplay[ing] the need for

24   ongoing service and retention” of existing customers;         that eHealth’s was “manipulat[ing] its

25   presentation of churn to be misleadingly low”; that eHealth “[was] pursuing low quality, lossmaking

26   growth while its LTVs are based on lower churn, pre-growth cohorts”; that to “generate [the]

27   unprofitable growth [of its Medicare Advantage segment], [eHealth] has been incinerating cash”; and

28   that, based on estimations of variable and fixed costs, eHealth will lose approximately -$402 from

                                       14                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 15 of 51



 1   each Medicare Advantage member it enrolled in 2019, “yielding an operating loss of -$181 million.”

 2          49.   According to the Muddy Waters report, eHealth’s management was “running a massive

 3   stock promotion” by capitalizing the adoption of the new revenue recognition standard ASC 606. The

 4   report asserted that eHealth’s senior executives “knew of the impending standard” and that it “would

 5   have a perverse impact on how [eHealth] reports and operates.” The stock “promotion took off in

 6   2018, [] when … the company began pursuing higher churn and unprofitable enrollees in order to

 7   exploit ASC 606.”

 8          50.   The report explained that eHealth “underwent a selling explosion” that raised “2017’s

 9   miniscule growth in [Medicare Advantage] Accepted Applications of only 1.2%” to “growth rates of

10   25.8% and 88.3%” in 2018 and 2019, respectively. According to the report, the exponential growth

11   was due in large part to television advertising, which “helped lower the acquisition cost per enrollee”

12   but at the same time “draws in less sticky members, who [were] on the whole quite unprofitable.”

13          51.   This, in turn, led to an increase in “churn rate … from 36.9% in 2017 to 45.6% 2018 and

14   then 47.0% in 2019.” Regarding member churn, the report noted that eHealth had recently changed its

15   LTV model to “heavily weight[] the prior three years in determining the life assumption, ensuring that

16   2017 remains relevant for another year.” Consequently, eHealth’s estimations incorporated “an overly

17   optimistic [Medicare Advantage] member persistence assumption, which has a material impact on

18   profitability (or lack thereof) of an enrollee.” While eHealth was booking three years of future sales,

19   “it should expect to lose 47% of its members over the first year post-sale.” The following chart

20   provides eHealth’s churn ratios for 2017, 2018, and 2019:

21

22

23

24

25

26          52.   Muddy Waters explained that “the backbone of [eHealth’s] growth in [Medicare

27   Advantage] Accepted Applications in 2018 and 2019 was a high-churn demographic that responds to

28   DR advertising. Our research made clear that two demographics have particularly high churn in the

                                       15                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 16 of 51



 1   MA space: Low income enrollees and younger than 65 members who qualify for Medicare because of

 2   disability. Low income enrollees tend to churn because once they use the $0 premium plans, they find

 3   them lacking, and are quick to respond to someone else’s ad during the next Annual Enrollment Period

 4   (“AEP”). The under-65 members generally are able to switch plans every 90 days, rather than only

 5   during the AEP. As a result, they are high churn, particularly because carriers are generally not trying

 6   hard to retain them because their high utilization of healthcare often makes them unprofitable.”

 7          53.   Muddy Waters supported its research by conducting interviews with former eHealth

 8   executives. One executive explained why television advertising attracted particularly undesirable

 9   customers in terms of retention. In pertinent part, the executive said:

10            It’s sort of the dredges of advertising. [eHealth] buy very cheap inventory on cable
              TV… that tend to just attract an older demographic and demographic that tends to
11            be watching like 10 hours of TV a day, makes less than $25,000 a year. That’s
12            where they get their enormous [sic], through that channel. That is the most effective
              scale of channel for all of Medicare Advantage because all these people are poor
13            and to get a zero-dollar premium plan that covers everything is a really good deal
              and they should be on it. And, so that’s where they fish, so when you do that, they
14            way that they do, every year around annual enrollment time, there are same people
              wanting those TV commercials again and eHealth really has no brand loyalty.
15
              People don’t remember, know they are eHealth customers, they end up becoming
16            [another] customer. eHealth is just some commercial on TV that they see a phone
              number and it says, “Hey, call in for your free dental and vision.” So, they call. So,
17            those people tend to be switchers, right? Next year they are going to see the same
              commercial and they’re going to dial again and they’re going to start off the thing,
18            “Where is my fee dental?” The way they did this year. They don’t have loyalty…
19
              …Yeah, I would say the way to answer that question [about whether customer lives
20            are trending down], you are what you eat and that meaning whatever their
              marketing channels are there will give you an indication of the LTV. If 60, 70% of
21            customers are still coming through DR TV than, yeah, you can look at that three
              years. That’s probably accurate. That’s what it was a few years ago… I think if
22            anything, it might be getting worse when I left there was four, five hundred agents.
              I think two years later they had like fifteen and sixteen hundred agents and they
23
              have to feed a lot more people. And, the only way to feed them is through more
24            TV. So, if anything I’d say maybe they’re certainly not improving [the persistence]
              in my book. They might be hurting it even more because of the need to keep those
25            call center agents busy.”
26          54.   Another executive also confirmed that television advertising attracted less desirable

27   customers. In pertinent part, the executive explained that: “And then whenever you had DR TV and

28   things like that you could drive that mix up like fifty percent of under sixty-five which is not good,

                                       16                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 17 of 51



 1   desirable mix that the carriers wanted. They usually wanted something under thirty percent or

 2   something like that… We started TV probably the last couple of years I was there.”

 3          55.    According to the report, eHealth is “significantly overstat[ing] the remaining customer

 4   life on its books in order to arrive at its $589 million commissions receivable balance.” The report’s

 5   authors believe that eHealth is “taking advantage of its reliance on two statistical models, one for new

 6   members and one for aged members.” The report estimates that “[b]ased on the 47% implied churn in

 7   2019 MA members, the implied [remaining] life is 2.1 years,” however, eHealth’s LTV calculations

 8   are assuming that MA “customers’ total lives are well above 3.35 years.” But using a conservative

 9   “2.34-year remaining life, [an] average of the 2017 through 2019 MA cohorts’ [remaining] lives,” the

10   report has found that eHealth’s 2019 MA LTV is actually 28.1% or $285 less from the $728 calculated

11   by eHealth.

12          56.    The Muddy Waters report stressed that “2018 and 2019 MA enrollee profiles [cohorts]

13   [were] not comparable to that of 2017.” According to the report, eHealth’s “growth in MA Accepted

14   Applications in 2018 and 2019 was a high-churn demographic” that responded to TV advertising

15   which was mainly composed of “[l]ow income enrollees and younger than 65 members who qualify

16   for Medicare because of disability.” Given this demographic’s “high utilization of healthcare,” the

17   report’s authors believe that carriers are not trying hard to retain them as they are unprofitable.

18          57.    Additionally, according to the report, eHealth “pretends that ongoing service needs,

19   which carry real costs, do not exist.” In application of ASC 606, eHealth is “book[ing] multiple years

20   of commission revenue by claiming that no further performance on its part is necessary in order to

21   collect these commissions.” By doing so, eHealth “ignores the reality that EHTH needs to provide

22   ongoing service to members and conduct outreach to them in order to retain them.”

23          58.    In this regard, the report explains that eHealth has two sets of costs: upfront and ongoing.

24   Ongoing costs are the commissions paid to partners, and a percentage of Customer Care and

25   Enrollment and Technology and Content expenses to retention of existing customers. And upfront

26   costs are the Marketing and Advertising as well as Customer Care and Enrollment expenses not

27   assigned to ongoing costs. According to the report, eHealth “minimizes the extent of ongoing costs []

28   pretending there is no need to service or act to retain existing customers,” which is central to eHealth’s

                                       17                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 18 of 51



 1   improper application of ASC 606.

 2          59.   The report’s calculations considering variable and annual fixed costs show that eHealth

 3   “will lose -$402 on every MA member” who submits an application. According to the report’s authors,

 4   eHealth’s “greatly increasing cash burn” shows “the value destruction that is occurring through

 5   EHTH’s pursuit of [MA member] growth at all costs.” Based on these considerations, the Muddy

 6   Waters report concluded that eHealth’s “MA business is significantly loss-generating.”

 7          60.   Notably, the Muddy Waters report also disclosed significant insider trading transactions

 8   by the individual defendants and other nonparties between 2019 and 2020. According to the report,

 9   “insiders have sold $34.9 million of shares since the beginning of 2019” particularly Defendant

10   Flanders, “who sold 15% of his stake in January 2020 alone.”

11          61.   eHealth’s stock price declined significantly in response to the revelations contained in

12   the Muddy Waters report, including in particular that eHealth had materially overstated its commission

13   revenue. From a closing price of $130.57 per share on April 6, 2020, eHealth’s stock price fell to

14   $116.90 per share the next day on April 7, 2020 before declining to $103.20 on April 8, 2020.

15        F.      eHealth’s Second Quarter Earnings Confirm Muddy Waters’ Research.

16          62.   eHealth’s second quarter earnings results validated the conclusions asserted in the Muddy

17   Waters report in terms of cash burning, inflated commission revenue and increased member churn,

18   ongoing services and member retention, and inflated LTVs. Given the accounting model under ASC

19   606, eHealth’s overly aggressive accounting was masking a loss-generating business.

20          63.   Significantly, the Muddy Waters report warned that eHealth was booking three years of

21   revenue for a Medicare Advantage application even though it should expect to lose 47% of its members

22   over the first year post-sale. This practice, as a result, was artificially inflating commission revenue.

23   eHealth’s second quarter results confirmed these warnings. In the second quarter, eHealth reported a

24   higher churn rate in Medicare Advantage customers which spiked to 42% despite substantial

25   investments in marketing/advertising and customer care and enrollment, together representing 68% of

26   revenue.

27          64.   In addition, the Muddy Waters report also raised concerns about eHealth misleadingly

28   downplaying the need for ongoing services and retention efforts and disagreed with eHealth’s

                                       18                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 19 of 51



 1   recognizing more than one year of commissions in each period. The research found that eHealth had

 2   been aggressively applying ASC 606 to book multiple years of commission revenue by claiming that

 3   no further performance on its part was necessary to collect commissions. This ignored the reality that

 4   eHealth had to provide ongoing services to existing members and conduct outreach to them to retain

 5   them. The second quarter results, as well, confirmed these concerns. Flanders in the second quarter

 6   earnings call reported that “in the first half of this year, we saw increased levels of Medicare Advantage

 7   plan churn compared to our historic observations.” Regarding the elevated churn seen in the second

 8   quarter, Flanders stressed that eHealth is “making a strategic decision to increase [its] focus on member

 9   retention and recapture[,]… to identify the key drivers of elevated churn[,] and to develop a

10   comprehensive action plan to address it.” Furthermore, in a recent interview with Jim Cramer on Mad

11   Money, Flanders explained eHealth’s strategy to improve member retention rates: “[I]t’s absolutely

12   critical that you retain your customers… When we saw churn tick up late in the second quarter, we

13   jumped on it... [Our advisor] said 90% of the churn is due to our own actions or inactions. So we’ve

14   already taken the steps … recommended… We really feel passionate about [growth] and maybe we

15   needed to focus more on retention.”

16          65.   In the second quarter earnings call, Yung explained that the elevated churn levels in

17   Medicare Advantage during the first half of the year “had a negative impact on our second quarter MA

18   LTVs and our estimates for the full year 2020 LTVs.” Further, Yung “project[ed] MA LTVs to decline

19   up to 10% in the fourth quarter of 2020 and by mid-single digits for the full year, which has been

20   reflected in our revised 2020 annual guidance.” The second quarter results reported a decline of the

21   constrained lifetime value of commissions per approved member from $983 a year ago to $945.

22          66.   These collective actions, when revealed by the Muddy Waters report, and later confirmed

23   by the second quarter results, caused a severe impact on eHealth’s stock price resulting in economic

24   damages to investors while Defendants profited from insider trading transactions and executive equity

25   compensation during the Class Period.

26          67.   These announcements largely confirmed the suspicions raised by Muddy Waters in its

27   research report and further evidenced that eHealth’s previous financial statements had been materially

28   misleading. In response, eHealth’s stock price declined from a closing price of $114 per share on July

                                       19                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 20 of 51



 1   23, 2020 to $79.17 per share on July 24, 2020.

 2                     FALSE AND MATERIALLY MISLEADING STATEMENTS

 3          68.   Defendants’ deception began upon eHealth’s adoption of ASC 606. In order to gain

 4   financially, Defendants, unbeknownst to the public, made material misrepresentations and/or

 5   omissions to artificially inflate eHealth’s stock. Defendants concealed eHealth’s member churn and

 6   overstated its revenue and earnings.

 7        A.      March 19, 2018 – 2017 Annual Report

 8          69.   On March 19, 2018, eHealth filed its annual report on Form 10-K for the fiscal year ended

 9   December 31, 2018. The annual report provided investors with financial information about eHealth’s

10   operations and finances for the year 2017. Defendants Flanders and Francis signed the annual report.

11          70.   In pertinent part, the annual report stated as follows:

12        The adoption of the new standard will have a material impact to our opening balance
          sheet as of January 1, 2016 due to the cumulative effect of adopting the standard using
13
          the full retrospective method. In addition, our adoption of the new standard will have a
14        material impact on our commission revenue and, as a result, on our consolidated balance
          sheets and consolidated statements of comprehensive income (loss) as of and for the
15        years ended December 31, 2016 and 2017. Under the new standard, since our services
          associated with Medicare-related, individual and family and ancillary health
16        insurance plans are complete once an application is approved by a carrier, we will
17        recognize Medicare-related, individual and family and ancillary health insurance plan
          commission revenue at the time the plan is approved by the carrier equal to the estimated
18        commissions we expect to collect on the plan. The estimated commissions we expect to
          collect on a plan and that we will recognize as revenue upon approval of the application
19        will vary based on product type and other factors, such as the estimated commission rates
          and the estimated life of the respective policies. These estimates will change with our
20
          actual experience after adoption.
21
     Emphasis added.
22
            71.   eHealth’s above statements identified in emphasis were false and/or materially
23
     misleading, as they concealed the fact that eHealth incurred costs in maintaining existing members.
24
     According to eHealth, elsewhere in the annual report it stated that “[h]istorically our revenue has been
25
     adversely impacted if our membership declines” or “[i]f we are not able to successfully retain existing
26
     members.” In fact, eHealth’s annual report stated further that “revenue depends in large part on the
27
     number of paying individual and family and Medicare-related health insurance members we are
28

                                       20                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 21 of 51



 1   successful in retaining and on those we acquire during the enrollment periods” (emphasis added).

 2   Thus, contrary to the statements above, eHealth’s services associated with Medicare-related,

 3   individual and family and ancillary health insurance plans are not complete once an application is

 4   approved by a carrier. eHealth instead must invest in operating expenses after an application has been

 5   approved in order to provide customer care service and retain existing members.

 6          72.   These additional costs were substantial and material, given the manner in which eHealth

 7   was obtaining customers. Beginning in 2017, eHealth was soliciting Medicare-related customers

 8   through direct response television advertising. These customers were prone to churn and more likely

 9   to cancel their policy within the first year. Without spending additional time and resources on these

10   customers, they were unlikely to produce commission revenue and would negatively impact eHealth’s

11   LTV calculations.

12          73.   eHealth made materially false statements when making these statements and left

13   investors with the false impression that eHealth’s costs in maintaining its relationship with existing

14   members were nonexistent. By concealing the truth about eHealth’s costs in retaining existing

15   members and their potential impact to eHealth’s cash flows and profitability, investors were deprived

16   of the ability to properly and adequately assess the true risks associated with purchasing eHealth stock.

17        B.      April 26, 2018 – Q1 2018 Earnings call

18          74.   On April 26, 2018, eHealth held its “Q1 2018 Earnings Call.” During the first-quarter

19   2018 earnings call, eHealth provided investors with information about eHealth’s operations and

20   finances during the first quarter of 2018, and addressed questions posed by financial analysts. The

21   earnings call transcripts contain statements from Flanders and Francis and a Q&A section.

22          75.   In responding to questions from financial analysts, Flanders concealed the costs incurred

23   by eHealth in providing customer care to existing members for the purpose of retaining their

24   membership. This, in turn, provided investors with a false impression about eHealth’s member churn

25   and the impact it had on its commission revenues. In pertinent part, Flanders said:

26        George Frederick Sutton, Craig-Hallum Capital Group LLC
27        …
          So I wanted to walk through the commission receivables. So if I look at the combination
28        of your short and your long-term receivables, even relative to your enterprise value, it's

                                       21                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 22 of 51



          basically equivalent. So effectively that represents receivables that you will be ultimately
 1        -- you will be receiving cash for under that constrained assumption. Are there any other
 2        real costs associated against that?

 3        Scott N. Flanders eHealth, Inc. – CEO and Director
          …
 4        No, the costs attached to each of the receivable balances have essentially been absorbed
          as we generate the revenue in any particular quarter. So as the cash comes in, there is
 5
          no additional cost attached to that. And the reason that those receivables are there is
 6        because there is no meaningful service component attached to them either. So
          according to our contracts with the carriers, these are all cash collection expectations that
 7        we have, both in the short term and long term.
 8   Emphasis added.
 9             76.   The above statement identified in emphasis was false and/or materially misleading.
10   Contrary to Flanders’ statement, eHealth has additional operating expenses that it must incur in order
11   to retain customers and keep them from cancelling their policies within the first year. Consequently,
12   Flanders materially misled investors when making these statements because they were untrue and left
13   investors with the false impression that the commission receivables reported by eHealth had no
14   associated costs. By concealing the truth about the existence of eHealth’s ongoing expenses to provide
15   customer care services and retain existing members, investors were deprived of the ability to properly
16   and adequately evaluate the profitability of eHealth’s business and assess the true risks associated with
17   purchasing eHealth common stock.
18        C.         August 7, 2018 – Q2 2018 Quarterly Report
19             77.   On August 7, 2018, eHealth filed its quarterly report on Form 10-Q for the second quarter
20   ended June 30, 2018. The quarterly report provided investors with financial information about
21   eHealth’s operations and finances for the quarter. Defendants Flanders and Yung signed the quarterly
22   report.
23             78.   In pertinent part, the quarterly report materially misled investors by misrepresenting and
24   concealing the true reasons for eHealth’s decline in LTVs. When explaining the decline in LTVs of
25   commissions per qualified health plan approved member, eHealth stated as follows:
26
          The constrained lifetime value of commissions per approved member improved for
27        Medicare Supplement, dental and vision products in the three months ended June 30,
          2018 compared to the three months ended June 30, 2017. The improvement in
28        constrained lifetime value of commissions per Medicare Supplement approved member

                                       22                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 23 of 51



          was driven by the more favorable lifetime value of commissions per approved member
 1        for Medicare Supplement plans sold since our acquisition of GoMedigap in January
          2018. The improvement in constrained lifetime value of commissions per dental plan
 2
          approved member was driven by an improvement in commission rates. The improvement
 3        in constrained lifetime value of commissions per vision plan approved member was
          driven by lower churn rates in the three months ended June 30, 2018 compared to the
 4        three months ended June 30, 2017. The constrained lifetime value of commissions per
          qualified health plan approved member decreased 17% in the three months ended June
 5        30, 2018 compared to the three months ended June 30, 2017 driven by the timing of the
 6        open enrollment period for coverage effective in 2018, which ran through December
          2017, versus the open enrollment period for coverage effective in 2017, which ran
 7        through January 2017. Enrollments during the open enrollment period tend to have
          higher constrained lifetime value than enrollments outside of the open enrollment period.
 8        Since the open enrollment period for coverage effective in 2018 did not continue into the
          first quarter of 2018, the constrained lifetime value declined compared to the first quarter
 9        of 2017.
10   Emphasis added.
11          79.   The above statements identified in emphasis were false and/or materially misleading.
12   While eHealth told investors that the decline in LTVs was due to the “timing of the open enrollment
13   period,” it was in fact caused by the member churn associated with eHealth’s television advertising
14   customers. eHealth had invested heavily in direct response television advertising between 2017 and
15   2018 and, as a result, had successfully solicited a substantial amount of new customers. See
16   Background Allegations, Section A, supra. These customers, however, were prone to churn and had
17   been cancelling their policies within the first year of enrollment. See id., Section D, supra.
18   Consequently, the decrease in LTVs was being “driven” by lower quality enrollees in terms of member
19   retention and churn and not, as represented by eHealth, the “timing of the open enrollment period.”
20          80.   This information was material. Even if the difference in the quality of the enrollees
21   played just a small part in the decrease in LTVs, that information would have been important because
22   it would have revealed that eHealth’s direct response marketing campaign was failing to generate
23   quality customers and, in turn, leading to lower commission revenue and/or reversal of commission
24   revenue under ASC 606. Investors would have considered this information when deciding whether or
25   not to invest in eHealth.
26        D.      February 21, 2019 – Q4 2018 Earnings Call
27          81.   On February 21, 2019, eHealth held its “Q4 2018 Earnings Call.” During the fourth-
28   quarter 2018 earnings call, eHealth provided investors with information about eHealth’s operations

                                       23                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 24 of 51



 1   and finances during the fourth quarter and year 2018, and addressed questions posed by financial

 2   analysts. The earnings call transcripts contain statements from Flanders and Yung and a Q&A section.

 3          82.   In responding to a question regarding Medicare enrollment changes over the years, Yung

 4   and Flanders misled the public denying a spike in member churn in late 2018:

 5        David Anthony Styblo - Jefferies LLC
 6        And then I don't think you guys formally break out churn rates or report those, but when
          I look back and try to do the math on that and look at your 4Q churn rates back in 2016
 7        and '17, it looks like it was about 6% in the fourth quarter in both of those years. When I
          do that same math for the fourth quarter of '18, it spiked up to 17%, and as a result, your
 8        Medicare enrollment was at least 5% below what I was looking for, so I'm just trying to
          understand if you would agree with that math and what caused the spike in churn.
 9

10        Derek N. Yung eHealth, Inc. – CFO
          We may have to follow-up on your math, but that's not how we see it. Our lifetime of
11        Medicare Advantage enrollees is roughly about 3 to 3.5 years, and for Med Supp and
          Part B, it's about 5 years, so we've typically put a 3.25 base on the range of products. Of
12        course, you can do the overall average of that across the product space and the mix of
13        our enrollments. In general, we've actually seen some uptick and, therefore, uptick in
          LTVs since we've been on 606, so we actually have not seen an increase in churn.
14        We've actually seen a decrease in churn, on average.

15        Scott N. Flanders eHealth, Inc. – CEO & Director
          So, Dave, we'll circle back and walk through the math with you, because I'm not sure
16
          what you're looking at either, but our persistency rates have improved with the margin
17        rather than turned south.

18   Emphasis added.
19          83.   The above statements identified in emphasis were false and/or materially misleading.

20   According to statements provided by former eHealth employees, after the adoption of ASC 606,

21   eHealth grew concerned about member churn. By late 2018, eHealth management realized that new

22   enrolled customers quickly dropped from their plans, and eHealth and its senior executives became

23   concerned about member retention and its potential negative impact on the company’s profitability.

24   Thus, contrary to Yung and Flanders’ statements, “since [eHealth has] been on 606, [eHealth] actually

25   ha[s] … seen an increase in churn” and its “persistency rates have [not] improved.” eHealth was so

26   worried about member churn that in late 2018 it introduced a modified bonus structure to reward sales

27   representatives whose customers stayed enrolled for 90 days, eHealth did so in its efforts to address

28   the issue of churn.

                                       24                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 25 of 51



 1             84.   In addition, member churn by this point in time had been steadily increasing, contrary

 2   Yung and Flanders. Churn for the year was approximately 45%, an increase from the year prior which

 3   was just under 37%. The following table provides eHealth’s member churn for Medicare Advantage

 4   customers:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16             85.   Flanders and Yung materially misled investors when making these statements because

17   they were untrue and left investors with the false impression that eHealth had no problems associated

18   with member retention. By concealing the truth about member churn, investors were deprived of the

19   ability to adequately evaluate eHealth’s profitability and assess the true risks associated with

20   purchasing eHealth common stock.

21        E.         August 8, 2019 – Q2 2019 Quarterly Report

22             86.   On August 8, 2019, eHealth filed its quarterly report on Form 10-Q for the second quarter

23   ended June 30, 2019. The quarterly report provided investors with financial information about

24   eHealth’s operations and finances for the quarter. Defendants Flanders and Yung signed the quarterly

25   report.

26             87.   In pertinent part, the quarterly report materially misled investors by misrepresenting and

27   concealing important information concerning the cause behind eHealth’s “decreased member retention

28   rate” for Medicare Advantage members. When discussing its lower retention rates, eHealth stated as

                                       25                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 26 of 51



 1   follows:

 2        The constrained LTV of commissions per approved member for Medicare Advantage
          plans increased 15% in the three months ended June 30, 2019 compared to the three
 3        months ended June 30, 2018 primarily due to improved member retention on some of our
 4        member cohorts, favorable product mix and commission rate increases. When comparing
          the three months ended June 30, 2019 to the three months ended June 30, 2018, the
 5        constrained LTV of commissions per Medicare Supplement approved member decreased
          6% primarily as a result of an increase in member churn, and the constrained LTV of
 6        commissions per Medicare Part D approved member decreased 12% primarily due to
          carrier mix. We experienced a decreased member retention rate in the Medicare
 7
          Advantage members that we enrolled during the Medicare annual enrollment period in
 8        the fourth quarter of 2018. We believe the reintroduction of the Medicare open
          enrollment period during the first quarter of 2019 contributed to the decreased
 9        retention rate since Medicare Advantage members that we enrolled during the annual
          enrollment period in the fourth quarter of 2018 were able to enroll in another Medicare
10        Advantage plan or disenroll from their Medicare Advantage plan and return to
          original Medicare during the Medicare open enrollment period. While the net impact
11
          of the Medicare open enrollment period was positive to our Medicare business, we expect
12        the constrained LTVs for Medicare Advantage plans to decrease in the fourth quarter of
          2019 compared to the fourth quarter of 2018, as we expect lower retention rates for
13        Medicare Advantage members that we enroll during the fourth quarter going forward.
14   Emphasis added.

15          88.   The above statements identified in emphasis were false and/or materially misleading.

16   While eHealth told investors that the “reintroduction . . . open enrollment period . . . contributed to the

17   decreased retention rate,” eHealth’s television advertising clientele was also a material cause (if not

18   the primary cause). These customers were prone to churn and had been cancelling their policies within

19   the first year of enrollment. See id., Section D, supra. Consequently, the decrease in retention was

20   being caused by lower quality enrollees in terms of member retention and churn and not, as represented

21   by eHealth, solely by the timing of an “open enrollment period.”

22          89.   This information was material. eHealth had invested heavily in direct response television

23   advertising between 2017 and 2018 and, as a result, had successfully solicited a substantial amount of

24   new customers. See Background Allegations, Section A, supra. Thus, even if the difference in the

25   quality of the enrollees played just a small part in the decrease of enrollment rates, that information

26   would have been important because it would have revealed that eHealth’s direct response marketing

27   campaign was failing to generate quality customers and, in turn, leading to lower commission revenue

28   and/or reversal of commission revenue under ASC 606. Investors would have considered this

                                       26                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 27 of 51



 1   information when deciding whether or not to invest in eHealth.

 2        F.      February 20, 2020 – Q4 2019 Earnings Call

 3          90.   On February 20, 2020, eHealth held its “Q4 2019 Earnings Call.” During the fourth-

 4   quarter 2019 earnings call, eHealth provided investors with information about eHealth’s operations

 5   and finances during the fourth quarter 2019, and addressed questions posed by financial analysts. The

 6   earnings call transcripts contain statements from Flanders and Yung and a Q&A section.

 7          91.   In pertinent part, the earnings call transcripts state as follows:

 8        Questions and Answers
 9        …
          Charles Gregory Peters Raymond James & Associates, Inc., Research Division – Equity
10        Analyst
          Okay. The final question would be, I know you highlighted the substantial growth in your
11        commission receivable, both current and noncurrent. Can you talk about -- and I know
          you mentioned some of this in your prepared remarks, can you talk about the expense
12
          associated with that receivable? Maybe the biggest piece would be the noncurrent. Is
13        there any expense associated with that? Or is that pure, pure cash?

14        Derek N. Yung eHealth, Inc. – Senior VP & CFO
          So the commission receivable represents the cash collections to be collected associated
15        with the commissions that we earn from carriers for the policies that we help acquire
16        customers for them on their behalf. So once that's happened, and it's actually the reason
          why we recognize the revenue we do, our service obligation is completed, and therefore,
17        we recognize the lifetime value of that. From an operating perspective, other than
          reconciling the cash coming in and the cash that we should be being paid as a broker
18        record, there's no other cost associated.
19
          Scott N. Flanders eHealth, Inc. – CEO & Director
20        There's no cost against it, Greg. It's all -- the costs have been expensed in period. And it's
          all cash to be collected free of additional charge.
21
     Emphasis added.
22
            92.   The above statements identified in emphasis were false and/or materially misleading.
23
     Contrary to Yung’s statement, “commission receivable [does not] represent[] cash… to be collected
24
     [from] commissions … earn[ed] from carriers [because eHealth’s] service obligation is [not]
25
     completed” by the time eHealth recognizes those commissions as revenue. Similarly, contrary to
26
     Flanders’ statement, commission receivable is not “all cash to be collected free of additional charge”
27
     from carriers. After health insurance carriers approve Medicare applications, eHealth must incur in
28

                                       27                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 28 of 51



 1   ongoing operating expenses in providing customer care services to retain new and existing members

 2   and thereby limiting turnovers.

 3          93.   Yung and Flanders materially misled investors when making these statements because

 4   they were untrue and left investors with the false impression that the commissions earned from carriers

 5   were free of associated costs. By concealing the truth about eHealth’s ongoing operating expenses to

 6   provide customer care services to retain new and existing customers, investors were deprived of the

 7   ability to adequately evaluate eHealth’s profitability and assess the true risks associated with

 8   purchasing eHealth common stock.

 9        G.      March 2, 2020 – 2019 Annual Report

10          94.   On March 2, 2020, eHealth filed its annual report on Form 10-K for the fiscal year ended

11   December 31, 2019. The annual report provided investors with financial information about eHealth’s

12   operations and finances for the year 2019. Defendants Flanders and Yung signed the annual report.

13          95.   eHealth represented in the 2019 annual report that its revenue and operating profit for the

14   year was $506,201,000 and $81,409,000, respectively. The following table provides eHealth’s income

15   statement for the year, as reported in the 2019 annual report:
                                                                       Year Ended
16                                                                December 31, 2019
17                        Revenue
                          Commission                                   $      466,676
18                        Other                                                39,525
19                        Total revenue                                       506,201
                          Operating costs and expenses
20
                          Cost of revenue                                       2,738
21                        Marketing and advertising                           150,249
                          Customer care and enrollment                        134,304
22                        Technology and content                               47,085
23                        General and administrative                           64,150
                          Change in fair value of earnout
24                        liability                                            24,079
                          Amortization of intangible
25                        assets                                                 2,187
26                        Restructuring charges                                      -
                          Acquisition costs                                          -
27                        Total operating costs and
                          expenses                                            424,792
28

                                       28                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 29 of 51



                          Income (loss) from operations                 81,409
 1
                          Other income, net                              2,090
 2                        Income (loss) before provision
                          (benefit) for income taxes                    83,499
 3                        Provision (benefit) for income
 4                        taxes                                         16,612
                          Net income                            $       66,887
 5                        Net income per share:
                          Basic                                 $         2.90
 6
                          Diluted                               $         2.73
 7                        Weighted-average number of shares used in per share
                          amounts:
 8                        Basic                                         23,075
 9                        Diluted                                       24,539
                          Comprehensive income:
10                        Net income                            $       66,887
                          Foreign currency translation
11
                          adjustment, net of taxes                        (11)
12                        Comprehensive income                  $       66,876

13          96.   eHealth’s income statement for fiscal 2019 was false and/or materially misleading. In

14   pertinent part, eHealth overstated its revenue and operating profit by $128 million and $263 million,

15   respectively. eHealth’s actual revenue and operating profit for fiscal 2019 was $378,201,000 and

16   negative $181,591,000.

17          97.   eHealth overstated its revenue and, in turn, income from operations by inflating its LTVs

18   when recognizing revenue. The LTV for Medicare Advantage members in 2019 was 28.1% less than

19   what eHealth represented because the plan durations were 2.34 years, and not 3.0 years. The

20   discrepancy was due to eHealth’s undisclosed member churn and the toll it was taking on its policy

21   renewals. Accordingly, eHealth materially misled investors when stating in the annual report that its

22   LTV for Medicare Advantage policies was $1,013 per approved member; in actuality, it was $728 per

23   approved member.

24          98.   Revenue and income (loss) from operations were material pieces of information to

25   investors, as they heavily determined the profitability of the business and otherwise communicated the

26   financial strength of eHealth. eHealth, therefore, materially misled investors by providing them with

27   the above false and misleading financial information.

28

                                       29                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 30 of 51



 1        H.      April 23, 2020 –Q1 2020 Earnings Call

 2          99.   On April 23, 2020, eHealth held its “Q1 2020 Earnings Call.” During the first-quarter

 3   2020 earnings call, eHealth provided investors with information about eHealth’s operations and

 4   finances during the first quarter 2020, and addressed questions posed by financial analysts. The

 5   earnings call transcripts contain statements from Flanders and Yung and a Q&A section.

 6          100. In pertinent part, the earnings call transcripts state as follows:

 7        Questions and Answers
 8
          David Anthony Styblo Jefferies LLC, Research Division – Equity Analyst
 9        Got it. And then just the last one for Derek on the LTVs for Medicare Advantage. I think
          guidance there, you mentioned, is still flat for the year, despite 1Q, I think, was up 5%,
10        and I know the commission rates for brokers are up, I think, mid-single digits. So I'm just
          wondering, is that more of a conservative posture on your end? Or is there something --
11
          some other element that comes in that would cause the -- that to not increase by, call it,
12        mid-single digits?

13        Derek N. Yung eHealth, Inc. – Senior VP & CFO
          Yes. So you're right that our Q1 LTV for MA were -- increase year-over-year was largely
14        driven by the rate increase. It's actually been pretty much right in line. And really what -
15        - the reason why we are forecasting flat LTVs is because of the increase of number of
          seniors we're seeing taking advantage of the open enrollment period that we see
16        causing that higher churn in the AEP cohort. We are expecting that, similar to last year,
          that to normalize. And when that happens, this will be then kind of the new seasonal
17        trend that we will see from here on out in terms of when we think a senior to churn,
          which is when they can switch, and when they won't after that, which is they're in the
18
          plan that they want. So that's what we're anticipating, and that's why we're forecasting
19        flat LTV.

20   Emphasis added.
21          101. The above statements identified in emphasis were false and/or materially misleading.

22   Contrary to Flanders’ statement, “the increase of number of seniors … taking advantage of the open

23   enrollment period [is not the only reason] causing that higher churn in the AEP cohort.” By asserting

24   that “this will be … the new seasonal trend that we will see from here on out in terms of when we

25   think a senior to churn, which is when they can switch, and when they won't after that,” Flanders

26   concealed the high churn rate that eHealth experiences during the first year of the plans and the churn

27   rates affecting the remaining years. According to eHealth’s own MA Plan Member Turnover Rate by

28   Year Member is on the Plan, 36% of new members did not renew their plans after the first year, an

                                       30                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 31 of 51



 1   average of 30% of the remaining plans are cancelled during the second and third year, an average of

 2   18% of the remaining customers drop off their plans during the fourth, fifth, and sixth year, and 16%

 3   churn off their plains after the seventh year.

 4          102. Yung materially misled investors when making these statements because they were

 5   untrue and left investors with the false impression that member churn was limited to disenrollment

 6   during annual enrollment periods in the first quarter of the year. By concealing the truth about churn

 7   rates, investors were deprived of the ability to adequately evaluate eHealth’s profitability and assess

 8   the true risks associated with purchasing eHealth common stock.

 9                              ADDITIONAL SCIENTER ALLEGATIONS

10        A.       Defendants Knew that eHealth’s Direct Response Television Advertising Was

11                 Resulting in Increased Member Churn.

12          103. Defendants received “churn” data during the Class Period and, therefore, had

13   contemporaneous access to data demonstrating that their statements were false and/or materially

14   misleading.

15          104. According to former eHealth employees, eHealth and its executives were aware of the

16   churn issue and tracked member churn data monthly and daily. eHealth received a “book of business”

17   (BOB) from each insurance carrier monthly. Defendants had access to the BOBs in which they

18   reviewed data from carriers including new paid members and policy cancellations.

19          105. eHealth tracked daily the number of MA plans sold, the number of MA plans that

20   customers “turned over”, the length of phone calls and customer waiting times. eHealth implemented

21   this system to monitor the performance of its sales representatives and call centers. These daily reports

22   calculated member churn, that is, the number of enrolled customers who subsequently dropped their

23   MA plans.

24          106. Flanders, Francis and Yung thus had access to contemporaneous data on member churn,

25   and their assertions downplaying churn rates were a deliberate attempt to mislead investors and inflate

26   eHealth’s stock price to benefit financially for their own personal gain. Collectively, these facts further

27   support a strong and cogent inference of their scienter.

28          107. eHealth and its executives were not only generally aware of the churn issue, they also

                                       31                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 32 of 51



 1   had access to contemporaneous data that tracked member churn monthly and daily. According to

 2   statements from former employees, eHealth executives had access to, and reviewed, information from

 3   carriers including information on policy cancellations.

 4          108. A former Commissions Specialist, who worked at eHealth’s Marketing and Finance

 5   Department from October 2019 to March 2020 (“CW7”), explained that eHealth had procedures for

 6   recording and updating its files to reflect member churn rates. CW7 was primarily responsible for

 7   processing commission payments from and to health insurance carriers, including refunding

 8   commission payments to carriers for policyholders that had cancelled their policies. CW7 reported to

 9   Candace Mosby who, in turn, reported to senior managers at eHealth’s headquarters in Santa Clara,

10   California. According to CW7, each month CW7 would receive a hard drive from Stephanie Donahue,

11   Senior Director, Revenue Operations, containing a “book of business” (BOB) from each insurance

12   carrier. CW7 also noted that the BOBs listed in spreadsheets thousands of customers who had signed

13   up for a Medicare Advantage plan for a given month. The BOBs also detailed, though not in a separate

14   category, customers who had signed up but subsequently dropped off their plans. According to CW7,

15   they “had to download the BOBs and separate out the cancelled from the current” by hand. CW7 noted

16   that patients who had dropped off a plan would not show up in the monthly BOB until 2-3 months

17   later. In explaining the delay, CW7 thought that the reason you would see cancellations from one to

18   three months before was that senior management in California “was delaying getting that information

19   to us.” Finally, CW7 underscored that churn rates were rather unpredictable and hard to estimate: “the

20   number of cancels could be a handful or thousands.”

21          109. Similarly, according to CW4, he and other sales representatives received emailed data

22   once a day from eHealth’s Medicare Sales Director (Michael Wilson) showing various metrics from

23   all of eHealth’s call centers in the U.S. for a given day. The metrics included the number of MA plans

24   sold, the number of MA plans that customers “turned over,” meaning dropped, length of phone calls

25   and customer waiting times. According to CW4, “it was a daily report—we would take a quick look

26   at our numbers, see where we were compared with other call centers in relation to sales of MA plans.

27   CW4 specified that the daily reports came from eHealth senior managers in Santa Clara, California.

28   CW4 also confirmed that the daily reports calculated member churn—enrolled customers who

                                       32                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 33 of 51



 1   subsequently dropped their MA plans. CW4 stressed that salespeople received these reports daily.

 2   “[Managers] would send out sales data every day, and it would have [churn] data on it.” According to

 3   CW4, eHealth’s top executives were aware of the daily emails and the churn data they contained.

 4          110. In addition, Defendants’ admissions during the Class Period show that eHealth was

 5   experiencing member churn throughout the Class Period and that they knew the increase in member

 6   churn was attributable to the direct response television advertising. On July 26, 2018, while discussing

 7   eHealth’s operational and financial results for the second quarter of fiscal 2018, Francis described the

 8   “retention” issues eHealth was experiencing within the first 90 days of enrollment. In pertinent part,

 9   Francis stated as follows:

10        Q <Tobey O'Brien Sommer SunTrust Robinson Humphrey, Inc., Research Division –
          MD>: Great. Could you describe the new retention tools you're putting in place? I'm
11        curious if any of them are financial and [chance] you have ongoing profitability of
12        renewing customers?

13        A <Francis>: No, great question. I would put those -- put the retention efforts generally
          into 2 categories. One for making sure that the near-term retention in terms of sales that
14        we've made, that we keep them in the boat past what's called a rapid dis-enrollment or
          early cancellation period, so the first 90 days post sale. And there are -- that is primarily
15        an operational thing on our end to make sure that both our systems and our
16        communication back and forth with the carriers is put together in as frictionless and
          complete a process as possible. That is an area that, quite frankly, the company has not
17        focused on historically. And the opportunities for us to significantly improve retention
          rates in that 90-day period post-sale are both substantial and reflect a lot of near-term
18        opportunity that we are very much focused on at the moment. No incremental costs
          associated with that kind of opportunity and to the extent that we're successful in
19        meaningfully changing that amount of churn, that will ultimately reflect in meaningfully
20        higher LTVs for Medicare customers in the relatively near future. . . . .
     Emphasis added.
21
            111. eHealth’s churn problems persisted over the next year and a half. On November 12, 2019,
22
     during an investor conference call, Flanders explained as follows why the television advertising
23
     resulted in lower quality customers in terms of member retention:
24

25        Q <Jailendra P. Singh Crédit Suisse AG, Research Division – Research Analyst>: Okay.
          Make sure I have any no questions here. Can you talk about the tools you use to generate
26        leads for Medicare and other businesses you have? How has been the conversion rate?
          And do you see any difference between the leads you generate internally versus through
27        external sources? Any difference in terms of conversion rate?
28

                                       33                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 34 of 51



          A <Flanders>: Yes. Because -- I'll answer the last question first. Three years ago when I
 1        was appointed CEO, we generated almost 80% of our leads through third-party lead gen.
          And there's a lot of reasons to dislike that. We were a price taker. The flow and the agent
 2
          balancing, workload balancing, was very challenging with -- leads just came in as an
 3        avalanche, it was highly inefficient. So a big part of our productivity improvement, our
          marketing cost has come from reversing that ratio. So in Q2 and Q3, we had about 20%
 4        of our leads generated by third-party lead sources. We generate about 62% of our leads
          through direct response TV and direct mail, 2/3 fully if you add online. And then about
 5        1/3 come through strategic partnerships, which is about 20% of our total. That includes
 6        pharmacy partnerships and hospital partnerships that are doing really well this year, by
          the way, our partnership channel is overperforming, our plan, which is -- I always tell the
 7        team, not all enrollments are created equal in terms of their value to us. The highest
          churn, for example, is direct response to TV. Think about it, the people that are sitting
 8        at home and just watching TV, they're easy to capture and they churn a lot, and they
          churn not -- 90% of them don't churn to us, they churn to a different plan from a
 9        different broker. And so for us, while there's a lot of tonnage in the direct response TV
10        and the direct mail, these -- all these other channels are more strategically valuable to us.
          And happily, they are growing faster than direct mail and direct response television.
11
     Emphasis added.
12
            112. The above statements from former employees corroborate that eHealth and its executives
13
     had access to contemporaneous data on member churn on a monthly and daily basis, and knew that it
14
     was being caused by eHealth’s direct response television advertising. On a monthly basis, eHealth
15
     received books of business from each insurance carrier including detailed information on new MA
16
     members and policy cancellations. And, on a daily basis, aimed at monitoring and improving
17
     salesforce performance, eHealth also tracked data on new members, turnovers (member churn), length
18
     of phone calls and customer waiting times. These daily reports were closely monitored by eHealth to
19
     determine the bonuses it paid to sales representatives to improve member retention. eHealth thus had
20
     access to contemporaneous data on member churn.
21
          B.      eHealth’s Insiders Capitalized on the Inflated Stock Price in Advance of the Truth
22
                  being Revealed
23
            113. During the time Defendants’ materially false and/or misleading statements and/or
24
     omissions were alive in the marketplace, the Individual Defendants and other eHealth insiders sought
25
     to benefit financially by selling their eHealth holdings.
26
            114. These insiders had a duty to disclose to investors the issues regarding inflated
27
     commission revenue, overstated remaining lifetime value of approved plans, the extent of ongoing
28

                                       34                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 35 of 51



 1   costs including retention and service expenses, non-profitable enrollees, and higher member churn or

 2   abstain from trading. As they were in possession of this non-public information, each of the executives

 3   were under a duty to abstain from trading or to disclose this information prior to trading. As each of

 4   the below insiders chose to trade on non-public information, they were each under a duty to disclose

 5   the above-referenced issues.

 6          115. During the Class Period, Flanders sold 254,521 shares of eHealth common stock and

 7   reaped proceeds of $25,753,724 as result thereof. Notably, in May 2015, three years prior to the Class

 8   Period, Flanders sold 6,076 common shares, an insignificant number compared to the number of

 9   common shares he sold between 2019 and 2020. Other than this minor sale in May 2015, Flanders had

10   no sales of eHealth stock prior to the Class Period.

11          116. The following chart lists Flanders’ sales of eHealth stock during the Class Period:

12                                                     Number of
                                 Number of              Securities
13       Transaction Transaction
                                  Shares of              Owned        Sales Price           Proceeds
            Date     Type
14                               Stock Sold             After the
                                                       Transaction
15         5/10/2019        S-Sale           17,851      748,191        $ 60.3574       $     1,077,440
           5/10/2019        S-Sale           12,945      735,246        $ 61.3939       $       794,744
16
           5/10/2019        S-Sale            3,209      732,037        $ 62.4356       $       200,356
17         7/30/2019        S-Sale           11,094      818,594        $ 101.64        $     1,127,594
           7/30/2019        S-Sale           10,659      807,935        $ 102.71        $     1,094,786
18
           7/30/2019        S-Sale           13,484      794,451        $ 103.81        $     1,399,774
19         7/30/2019        S-Sale           39,221      755,230        $ 104.81        $     4,110,753
           7/30/2019        S-Sale           23,758      731,472        $ 105.53        $     2,507,182
20                                            1,300      730,172        $ 106.38        $       138,294
           7/30/2019        S-Sale
21         1/22/2020        S-Sale           31,722      766,637        $ 100.28        $     3,181,082
           1/24/2020        S-Sale           24,478      742,159        $ 111.54        $     2,730,276
22         1/24/2020        S-Sale            8,739      733,420        $ 112.47        $       982,875
23         1/24/2020        S-Sale           19,859      713,561        $ 113.29        $     2,249,826
           1/24/2020        S-Sale           14,393      699,168        $ 114.22        $     1,643,968
24         1/24/2020        S-Sale           21,009      678,159        $ 115.28        $     2,421,918
25         1/24/2020        S-Sale              800      677,359        $ 116.07        $        92,856
           TOTALS                           254,521                                     $    25,753,724
26
            117. During the Class Period, Francis sold 28,000 shares of eHealth stock and reaped proceeds
27
     of nearly $3.6 million as a result thereof. These stock sales represented the first instances in which
28

                                       35                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 36 of 51



 1   Francis sold eHealth stock and, therefore, strongly support an inference of scienter.

 2         118. The following chart lists Francis’ sales of eHealth stock during the Class Period:
                                    Number Number of
 3                                       of       Securities
        Transaction Transaction
 4                                    Shares        Owned          Sales Price          Proceeds
           Date      Type
                                    of Stock      After the
 5                                     Sold     Transaction
          7/30/2019      S-Sale         1,000         228,562       $ 103.00         $ 103,000
 6                                      2,000         226,562
          8/12/2019      S-Sale                                     $ 109.54         $ 218,080
 7         6/2/2020      S-Sale         5,954         237,661       $ 130.64         $ 770,830
           6/2/2020      S-Sale        16,874         220,787       $ 131.50         $ 2,218,931
 8         6/2/2020      S-Sale         2,172         218,615                        $ 287,073
                                                                    $ 132.17
 9       TOTALS                        28,000                                       $3,597,914.00

10          119. Since January 2018, and at all relevant times, non-party Robert Hurley has served as

11   eHealth’s President, Carrier and Business Development. During the Class Period, Hurley’s Forms 4

12   filed with the SEC substantiates that he sold 32,313 shares of eHealth stock and reaped proceeds of

13   $3,020,442 as a result thereof. It is noteworthy that, on August 7, 2019, in a single day, Hurley sold

14   14,313 shares of eHealth’s common stock and reaped proceeds of $1,531,587 from this sale. Different

15   from his other regular sales of 1,500 shares, this sizable sale was not pursuant to a 10b5-1 plan, and it

16   was equivalent to almost half of the shares sold by Hurley during the entire Class Period. Notably,

17   Hurley had not made any sales of eHealth stock for at least five years prior to the Class Period; his last

18   sale is dated May 2014.

19         120. The following chart lists Mr. Hurley’s sales of eHealth stock during the Class Period:
                                                    Number of
20                                    Number of Securities
         Transaction Transaction
21                                     Shares of      Owned         Sales Price        Proceeds
            Date      Type
                                      Stock Sold     After the
22                                                 Transaction
          5/1/2019       S-Sale            1,500      140,141      $       60.47       $     90,705
23        6/3/2019       S-Sale            1,500      136,781      $       70.34       $    105,510
24        7/1/2019       S-Sale            1,500      133,421      $       87.82       $    131,730
          7/9/2019       S-Sale            6,000      127,421      $       89.95       $    539,700
25        8/1/2019       S-Sale            1,500      124,061      $     103.74        $    155,610
          8/7/2019       S-Sale            6,770      123,791      $  106.7031         $    722,379
26
          8/7/2019       S-Sale            6,313      117,478      $ 107.2271          $    676,924
27        8/7/2019       S-Sale            1,230      116,248      $ 107.5480          $    132,284
          9/3/2019       S-Sale            1,500      111,171      $       82.24       $    123,360
28

                                       36                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 37 of 51



          10/01/2019        S-Sale             1,500     117,948      $      66.51        $     99,765
 1
          11/01/2019        S-Sale             1,500     116,448      $      69.39        $    104,085
 2        12/02/2019        S-Sale             1,500     114,948      $      92.26        $    138,390
           TOTALS                            32,313                                      $    3,020,442
 3
            121. Since 2006 and during all relevant times, non-party Michael Goldberg was one of
 4
     eHealth’s directors. Goldberg also served as the Chair of the Compensation Committee, member of
 5
     the Nominating and Corporate Governance Committee, and as member and Chairman of the Audit
 6
     Committee. During the Class Period, Goldberg’s Forms 4 filed with the SEC substantiates that he sold
 7
     49,511 shares of eHealth stock and reaped proceeds in excess of $4,423,036 as a result thereof.
 8
     Notably, the vast majority of these sales, 33,261 shares equivalent to $3,336,313, were not pursuant
 9
     to a 10b5-1 plan. Moreover, Hurley had not made any sales of eHealth stock for at least six years prior
10
     to the Class Period; his last sale is dated May 2013.
11
            122. The following chart lists Goldberg’s sales of eHealth stock during the Class Period:
12
                                                     Number of
13                                     Number of Securities
         Transaction Transaction
                                        Shares of      Owned         Sales Price        Proceeds
14           Date      Type
                                       Stock Sold     After the
                                                    Transaction
15                                           2,337      73,891       $     58.00        $    135,546
           3/5/2019       S-Sale
16         5/8/2019       S-Sale             3,100      78,291       $ 62.6517          $    194,220
           5/8/2019       S-Sale             3,180      75,111       $ 63.3031          $    201,303
17                                           1,220      73,891       $ 64.5082          $     78,700
           5/8/2019       S-Sale
18        5/30/2019       S-Sale             8,750      65,141       $     70.00        $    612,500
          8/21/2019       S-Sale             4,057      63,306       $ 102.2118         $    414,673
19        8/22/2019       S-Sale             7,013      56,293       $ 102.1474         $    716,359
          8/22/2019       S-Sale             9,404      46,889       $ 97.1626          $    913,717
20
          8/22/2019       S-Sale               900      45,989       $ 97.9647          $     88,168
21        8/22/2019       S-Sale               800      45,189       $    102.00        $     81,600
          4/30/2020       S-Sale             2,000      43,189       $    110.00        $    220,000
22         5/5/2020       S-Sale             2,000      41,189       $    110.00        $    220,000
23         5/7/2020       S-Sale             4,750      36,439       $    115.00        $    546,250
           TOTALS                            49,511                                      $    4,423,036
24
            123. Since June 2017 and during all relevant times, non-party Timothy Hannan has served as
25
     eHealth Chief Marketing Officer. As CMO, Hannan oversees all marketing efforts across eHealth
26
     business, including Individual & Family, Small Business and Medicare products. Hannan also serves
27
     as eHealth Chief Revenue Officer since December 2019.
28

                                       37                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 38 of 51



 1          124. During the Class Period, Hannan’s Form 4 filed with the SEC substantiates that he sold

 2   19,785 shares of eHealth stock and reaped proceeds in excess of $2,043,193 as a result thereof.

 3   Notably, these sales were not pursuant to a 10b5-1 plan and they were transacted in a single day.

 4   Further, Hannan made subsequent sales of stock, but pursuant to a Rule 10b-5 trading plan, thus

 5   supporting the conclusion that the sales in 2019 were intentional and done while in possession of

 6   material adverse information.

 7         125. The following chart lists Hannan’s sales of eHealth stock during the Class Period:
                                     Number Number of
 8                                       of     Securities
        Transaction Transaction
 9                                    Shares      Owned        Sales Price           Proceeds
           Date      Type
                                     of Stock    After the
10                                     Sold    Transaction
          7/30/2019      S-Sale          4,500        58,855 $       101.65            $    608,044
11                                                              $    102.72
          7/30/2019      S-Sale          4,600        54,255                           $    172,634
12        7/30/2019      S-Sale          5,587        48,668 $       103.82            $    133,886
          7/30/2019      S-Sale          4,998        43,670 $       104.58            $    869,580
13        7/30/2019      S-Sale            100        43,570 $       105.23            $    243,350
14       TOTALS                        19,785                                         $ 2,043,193

15          126. Since 2008 and during all relevant times, non-party Livingston Randall has served as one

16   of eHealth’s directors. Randall has also served as the Chairperson of the Audit Committee and as a

17   member of the government and regulatory affairs committee of eHealth’s Board of Directors.

18          127. During the Class Period, Randall’s Forms 4 filed with the SEC substantiates that he sold

19   35,750 shares of eHealth stock and reaped proceeds in excess of $2,058,616 as a result thereof.

20   Notably, while these sales were pursuant to a 10b5-1 plan, they were significantly larger compared to

21   Randall’s sales prior to the Class Period. Between 2010 and 2015, before the Class Period, Randall

22   made a dozen of sales, but each of them was for an amount between $8,000 and $54,000. Moreover,

23   Hurley had not made any sales of eHealth stock for at least three years prior to the Class Period.

24         128. The following chart lists Randall’s sales of eHealth stock during the Class Period:
                                                     Number of
25                                    Number of Securities
         Transaction Transaction
                                       Shares of       Owned        Sales Price        Proceeds
26          Date      Type
                                      Stock Sold      After the
27                                                  Transaction
          8/1/2018       S-Sale            10,000      64,704       $      25.00       $     250,000
28        8/1/2018       S-Sale             3,250      64,704       $      25.00       $      81,250
                                       38                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 39 of 51



           8/1/2018         S-Sale             7,500      64,704       $      25.00        $   187,500
 1
           8/1/2019         S-Sale             1,561      65,365       $   101.1924         $  157,961
 2         8/1/2019         S-Sale             8,267      57,098       $   102.1800         $  844,722
           8/1/2019         S-Sale             2,437      54,661       $   103.2700         $  251,668
 3         8/1/2019         S-Sale             2,000      52,661       $   104.1300         $  208,260
           8/1/2019         S-Sale               735      51,926       $   105.1100         $   77,255
 4
           6/2/2020         S-Sale             5,000      46,926       $     130.00         $  650,000
 5         6/2/2020         S-Sale             4,941      41,985       $     127.88         $  631,855
           6/2/2020         S-Sale                59      41,926       $     128.20         $    7,563
 6         TOTALS                             45,750                                       $ 2,058,616
 7          129. Since 2017 and during all relevant times, non-party Ian Kalin has served as eHealth’s
 8   Chief Technology Officer. During the Class Period, Kalin’s Form 4 filed with the SEC substantiates
 9   that he sold 5,500 shares of eHealth stock and reaped proceeds in excess of $566,500 as a result thereof.
10   Notably, this sale was not pursuant to a 10b5-1 plan, and Kalin had no sales of eHealth stock prior to
11   the Class Period.
12         130. The following chart lists Hannan’s sales of eHealth stock during the Class Period:
13                                   Number Number of
                                         of      Securities
        Transaction Transaction
14                                    Shares      Owned         Sales Price          Proceeds
           Date      Type
                                     of Stock    After the
15                                      Sold    Transaction
16        7/30/2019      S-Sale          5,500        29,603 $        103.00            $    566,500
         TOTALS                          5,500                                           $ 566,500
17
            131. During the Class Period, the above-reference insiders collectively sold 435,380 shares of
18
     eHealth common stock and reaped of $41.4 million in proceeds by selling their shares during the Class
19
     Period at artificially inflated prices. Importantly and notably, most of these individuals had not made
20
     any sales of eHealth stock for at least three years prior to the Class Period. This evidences that these
21
     individuals traded stock in possession of insider trading information that was not disclosed to the
22
     public and were aware of the fraudulent statements. Collectively, these facts further support a strong
23
     and cogent inference of Individual Defendants’ scienter.
24
          C.      Flanders, Francis and Yung Also Reaped Additional Gains from Equity
25
                  Compensation.
26
            132. Flanders, Francis and Yung received compensation in the form of base salary, annual
27
     cash bonus awards and a mix of performance-based and service-based long-term equity incentive
28

                                       39                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 40 of 51



 1   awards. Equity incentive awards are granted in the form of performance-based and service-based

 2   restricted stock units (RSUs). The performance-based RSUs are earned based on company

 3   performance and on achieving certain stock price thresholds over a four-year period.

 4          133. For the last three fiscal years, eHealth’s equity award program has established stock price

 5   thresholds, which have been consistently met. Since the company reached those performance goals

 6   year-over-year, the executive officers were eligible to earn performance-based equity awards.

 7   Performance-based RSU awards for 2017 were approved when eHealth stock price was trading at

 8   $11.38 per share. To be eligible to vest in the shares subject to the performance-based RSU award,

 9   eHealth stock price had to increase a range of 23% to 128%.

10          134. Performance-based RSU awards for 2018 were approved when eHealth stock price was

11   trading at $16.11 per share. To be eligible to vest in the shares subject to the performance-based RSU

12   award, eHealth stock price had to increase a range of 19% to 59%.

13          135. Performance-based RSU awards for 2019 were approved when eHealth stock price was

14   trading at $58.01 per share to be eligible to vest in the shares subject to the performance-based RSU

15   award, eHealth stock price had to increase a range of 29% to 55%.

16          136. In 2017, most of the stock price thresholds were met and shares subject to performance-

17   based RSUs became eligible for one-year time-based vesting. In 2018, eHealth stock price appreciated

18   121% from $17.37 on December 31, 2017 to $38.42 on December 31, 2018. In 2019, eHealth stock

19   price appreciated 150% from $38.42 on December 31, 2018 to $96.08 on December 31, 2019. As a

20   result, all stock price thresholds for 2018 and 2019 were met and all outstanding shares subject to the

21   stock price-based restricted stock units became eligible for one-year time-based vesting.

22

23

24

25

26

27

28

                                       40                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 41 of 51



 1          137. Defendants’ false and materially misleading statements prompted the meteoric rise in

 2   eHealth’s stock price that, in turn, triggered the performance-based requirements of these RSUs. In

 3   turn, these defendants were able to reap millions of additional dollars as a result of the alleged fraud.

 4   The following table lists the additional equity compensation Flanders, Francis, and Yung received:

 5
                            Defendant 2017             2018          2019
 6
                            Flanders    $1,531,500 $2,064,856 $8,064,027
 7
                            Francis     $565,400       $913,362      $4,902,387
 8
                            Yung        n/a            $1,157875     $4,004,177
 9

10          138. As demonstrated above, Flanders, Francis and Yung benefited significantly as a result of

11   the alleged fraud, using false and misleading statements to artificially inflate the stock price and trigger

12   millions of dollars in equity compensation. These amounts were material to these defendants, given

13   the fact that their base salaries ranged between $188,000 and $600,000 during the relevant time period.

14        D.      eHealth Benefited Financially as a Result of Its Artificially Inflated Stock Price.

15          139. On January 23, 2019, eHealth entered into an underwriting agreement with RBC Capital

16   Markets, LLC and Credit Suisse Securities (USA) LLC as representatives of the several underwriters

17   to issue and sell 2,400,000 shares of common stock.

18          140. On January 28, 2019, eHealth sold a total of 2,760,000 shares of common stock,

19   including 360,000 additional shares of common stock pursuant to an overallotment option exercised

20   by the underwriters.

21          141. The offering closed on January 28, 2019, at a price of $48.50 per share, for total net

22   proceeds of $126.2 million, after deducting underwriting discounts and commissions and estimated

23   offering expenses.

24          142. But for eHealth’s artificially inflated stock price, it would not have generated the amount

25   of proceeds that it did during the offering. As a result of the alleged fraud, eHealth secured a discrete

26   financial benefit at the expense of its ordinary investors.

27                                 LOSS CAUSATION/ECONOMIC HARM

28          143. The Section 10(b) Defendants’ materially misleading statements and omissions during

                                       41                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 42 of 51



 1   the Class Period resulted in Plaintiff and the other Class members purchasing eHealth’s shares at

 2   artificially inflated prices, and thereby directly or proximately caused, or were a substantial

 3   contributing cause, of the damages sustained by Plaintiff and the other Class members.

 4          144. As alleged herein:

 5                a.      The market for eHealth’s stock was open, well-developed and efficient at all

 6                        relevant times;

 7                b.      The Section 10(b) Defendants’ above-detailed materially misleading statements

 8                        and/or material omissions had the effect of creating in the market an

 9                        unrealistically positive assessment of eHealth and its prospects, thus

10                        causing eHealth’s shares to be overvalued and the market price of eHealth’s

11                        shares to be artificially inflated during the Class Period;

12                c.      The Section 10(b) Defendants created an unrealistically positive assessment

13                        of eHealth and its prospects by, in part, concealing risks associated with member

14                        churn and accounting violations;

15                d.      Plaintiff and the other Class members purchased or otherwise acquired eHealth

16                        stock relying upon the integrity of the market price for eHealth shares and market

17                        information relating to eHealth;

18                e.      The risks associated with exposure arising from eHealth’s member churn began

19                        to materialize and, in turn, investors began to discover that the Section

20                        10(b) Defendants’ public statements were materially misleading; and

21                f.      Upon discovery of Defendants’ materially misleading statements and/or material

22                        omissions, eHealth’s share price suffered severe devaluation.

23          145. The Section 10(b) Defendants’ disclosures and/or events on the below dates resulted in

24   damages to investors caused by misrepresentations and omissions in public statements. In each

25   instance, the disclosure revealed material information related to the false statements.

26          146. The Section 10(b) Defendants failed to disclose to investors material information

27   concerning its member churn and accounting practices. As the Class Period progressed, investors

28   became increasingly aware of these risks that were previously undisclosed to them by the Section

                                       42                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 43 of 51



 1   10(b) Defendants. As the risks surrounding Defendants’ conduct materialized during the Class Period,

 2   eHealth’s stock price substantially decreased. Each decline in eHealth’s stock price is evidence that

 3   the risks concealed by the Section 10(b) Defendants gradually materialized. The total decline in

 4   eHealth’s   stock    price   is   attributable   to     the   Section   10(b)   Defendants’ fraudulent

 5   and/or deliberately reckless conduct pursuant to the materialization-of-the-risk doctrine.

 6                                     PRESUMPTION OF RELIANCE

 7          147. Plaintiff will rely upon the presumption of reliance established by the fraud on the market

 8   doctrine in that, among other things:

 9                a.      Defendants made public misrepresentations or failed to disclose material facts

10                        during the Class Period;

11                b.      the omissions and misrepresentations were material;

12                c.      eHealth’s common stock traded in an efficient market;

13                d.      the misrepresentations alleged would tend to induce a reasonable investor to

14                        misjudge the value of eHealth’s common stock; and

15                e.      Plaintiff and the other members of the Class purchased eHealth common stock

16                        between the time Defendants misrepresented or failed to disclose material facts

17                        and the time the true facts were disclosed, without knowledge of the

18                        misrepresented or omitted facts.

19          148. At all relevant times, the market for eHealth common stock was an efficient market for

20   the following reasons, among others:

21                a.      eHealth common stock met the requirements for listing, and were listed and

22                        actively traded on the NASDAQ, a highly efficient and automated market;

23                b.      as a regulated issuer, eHealth filed periodic public reports with the SEC and the

24                        NASDAQ;

25                c.      eHealth regularly communicated with public investors via established market

26                        communication mechanisms, including through regular disseminations of press

27                        releases on the national circuits of major newswire services and through other

28                        wide-ranging public disclosures, such as communications with the financial press

                                       43                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 44 of 51



 1                        and other similar reporting services; and

 2                d.      eHealth was followed by securities analysts employed by brokerage firms who

 3                        wrote reports that were distributed to the sales force and certain customers of their

 4                        respective brokerage firms. Each of these reports was publicly available and

 5                        entered the public marketplace.

 6          149. As a result of the foregoing, the market for eHealth’s common stock promptly digested

 7   current information regarding eHealth from all publicly available sources and reflected such

 8   information in the price of eHealth’s common stock. Under these circumstances, all purchasers of

 9   eHealth’s common stock during the Class Period suffered similar injury through their purchase of

10   eHealth’s common stock at artificially inflated prices and a presumption of reliance applies.

11          150. A Class-wide presumption of reliance is also appropriate in this action under the Supreme

12   Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972), because the Class’

13   claims are grounded on Defendants’ material omissions. Because this action involves Defendants’

14   failure to disclose material adverse information regarding eHealth’s business operations and financial

15   prospects – information that Defendants were obligated to disclose – positive proof of reliance is not

16   a prerequisite to recovery. All that is necessary is that the facts withheld be material in the sense that

17   a reasonable investor might have considered them important in making investment decisions.

18          151. Given the importance of the Class Period material misstatements and omissions set forth

19   above, that requirement is satisfied here, and, therefore, Affiliated Ute provides a separate, distinct

20   basis for finding the applicability of a presumption of reliance.

21                                    SAFE HARBOR INAPPLICABLE

22          152. The statutory safe harbor provided for forward-looking statements under certain

23   circumstances does not apply to any of the false statements alleged herein. Many of the statements

24   alleged were not identified as “forward-looking” when made, and, to the extent any statements were

25   forward-looking, there were no meaningful cautionary statements identifying important factors that

26   could cause actual results to differ materially from those in the purportedly forward-looking

27   statements. Alternatively, to the extent that the statutory safe harbor applies to any forward-looking

28   statements alleged, Defendants are liable for such statements because, at the time they were made, the

                                       44                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 45 of 51



 1   speaker knew that the particular forward-looking statement was false, and/or the forward-looking

 2   statement was authorized and/or approved by an executive officer of eHealth who knew that those

 3   statements were false when made.

 4                                                  COUNT I

 5       Violation of Section 10((b) and SEC Rule 10b-5(b) against the Section 10(b) Defendants

 6          153. Plaintiff repeats and realleges each and every allegation contained above as if fully set

 7   forth herein.

 8          154. This Count is asserted against the Section 10(b) Defendants and is based upon Section

 9   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

10          155. During the Class Period, the Section 10(b) Defendants engaged in a plan, scheme,

11   conspiracy and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,

12   transactions, practices and courses of business which operated as a fraud and deceit upon Plaintiff and

13   the other Class members; made various untrue statements of material facts and omitted to state material

14   facts necessary in order to make the statements made, in light of the circumstances under which they

15   were made, not misleading; and employed devices, schemes and artifices to defraud in connection

16   with the purchase and sale of securities. Such scheme was intended to, and, throughout the Class

17   Period, did: (i) deceive the investing public, including Plaintiff and other Class members, as alleged

18   herein; (ii) artificially inflate and maintain the market price of eHealth’s common stock; and (iii) cause

19   Plaintiff and other Class members to purchase or otherwise acquire eHealth’s common stock at

20   artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct, the

21   Section 10(b) Defendants, and each of them, took the actions set forth herein.

22          156. Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

23   Section 10(b) Defendants participated directly or indirectly in the preparation and/or issuance of the

24   quarterly and annual reports, SEC filings, press releases and other statements and documents described

25   above, including statements made to securities analysts and the media that were designed to influence

26   the market for eHealth’s common stock. Such reports, filings, releases and statements were materially

27   false and misleading in that they failed to disclose material adverse information and misrepresented

28   the truth about eHealth’s finances, accounting, and business prospects.

                                       45                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 46 of 51



 1           157. By virtue of their positions at eHealth, the Section 10(b) Defendants had actual

 2   knowledge of the materially false and misleading statements and material omissions alleged herein

 3   and intended thereby to deceive Plaintiff and the other Class members, or, in the alternative, the

 4   Section 10(b) Defendants acted with reckless disregard for the truth in that they failed or refused to

 5   ascertain and disclose such facts as would reveal the materially false and misleading nature of the

 6   statements made, although such facts were readily available to the Section 10(b) Defendants. Said

 7   acts and omissions of the Section 10(b) Defendants were committed willfully or with reckless

 8   disregard for the truth. In addition, each Section 10(b) Defendants knew or recklessly disregarded that

 9   material facts were being misrepresented or omitted as described above.

10           158. Information showing that the Section 10(b) Defendants acted knowingly or with reckless

11   disregard for the truth is peculiarly within the Section 10(b) Defendants’ knowledge and control. As

12   the senior officers of eHealth, the Section 10(b) Defendants had knowledge of the details of eHealth’s

13   internal affairs.

14           159. The Section 10(b) Defendants are liable both directly and indirectly for the wrongs

15   complained of herein.      Because of their positions of control and authority, the Section 10(b)

16   Defendants were able to and did, directly or indirectly, control the content of the statements of eHealth.

17   As officers of a publicly-held company, the Section 10(b) Defendants had a duty to disseminate timely,

18   accurate, and truthful information with respect to eHealth’s business operations, accounting, and

19   finances. As a result of the dissemination of the aforementioned false and misleading reports, releases

20   and public statements, the market price of eHealth’s common stock was artificially inflated throughout

21   the Class Period. In ignorance of the adverse facts concerning eHealth’s business, accounting, and

22   financial condition which were concealed by the Section 10(b) Defendants, Plaintiff and the other

23   Class members purchased or otherwise acquired eHealth’s common stock at artificially inflated prices

24   and relied upon the price of the common stock, the integrity of the market for the common stock and

25   upon the statements disseminated by the Section 10(b) Defendants, and were damaged thereby.

26           160. During the Class Period, eHealth’s common stock was traded on an active and efficient

27   market. Plaintiff and the other Class members, relying on the materially false and misleading

28   statements described herein, which the Section 10(b) Defendants made, issued or caused to be

                                       46                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 47 of 51



 1   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares of

 2   eHealth’s common stock at prices artificially inflated by the Section 10(b) Defendants’ wrongful

 3   conduct. Had Plaintiff and the other Class members known the truth, they would not have purchased

 4   or otherwise acquired said common stock, or would not have purchased or otherwise acquired them at

 5   the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

 6   Class, the true value of eHealth’s common stock was substantially lower than the prices paid by

 7   Plaintiff and the other Class members. The market price of eHealth’s common stock declined sharply

 8   upon materialization of undisclosed risks and/or public disclosure of the facts alleged herein to the

 9   injury of Plaintiff and Class members.

10             161. By reason of the conduct alleged herein, the Section 10(b) Defendants knowingly or

11   recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

12   promulgated thereunder.

13             162. As a direct and proximate result of the Section 10(b) Defendants’ wrongful conduct,

14   Plaintiff and the other Class members suffered damages in connection with their respective purchases,

15   acquisitions and sales of eHealth’s common stock during the Class Period, upon the disclosure that

16   eHealth had been disseminating false and/or misleading statements and information to the investing

17   public.

18                                                 COUNT II

19         Violation of Section 20((a) of the Exchange Act against the Section 20(a) Defendants

20             163. Plaintiff repeats and realleges each and every allegation contained in the foregoing

21   paragraphs as if fully set forth herein.

22             164. During the Class Period, the Section 20(a) Defendants participated in the operation and

23   management of eHealth, and conducted and participated, directly and indirectly, in the conduct of

24   Health’s business affairs. Because of their senior positions, they knew the adverse non-public

25   information about eHealth’s misstatement of construction delays, and contingent liabilities.

26             165. As officers of a publicly owned company, the Section 20(a) Defendants had a duty to

27   disseminate accurate and truthful information with respect to eHealth’s financial condition and results

28   of operations, and to correct promptly any public statements issued by eHealth which had become

                                       47                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 48 of 51



 1   materially false or misleading.

 2          166. Because of their positions of control and authority as senior officers, the Section 20(a)

 3   Defendants were able to, and did, control the contents of the various reports, press releases and public

 4   filings which eHealth disseminated in the marketplace during the Class Period concerning eHealth’s

 5   operations. Throughout the Class Period, the Section 20(a) Defendants exercised their power and

 6   authority to cause eHealth to engage in the wrongful acts complained of herein. The Section 20(a)

 7   Defendants therefore, were “controlling persons” of eHealth within the meaning of Section 20(a) of

 8   the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially

 9   inflated the market price of eHealth’s common stock.

10          167. Each of the Section 20(a) Defendants, therefore, acted as a controlling person of eHealth.

11   By reason of their senior management positions of eHealth, each of the Section 20(a) Defendants had

12   the power to direct the actions of, and exercised the same to cause, eHealth to engage in the unlawful

13   acts and conduct complained of herein. Each of the Section 20(a) Defendants exercised control over

14   the general operations of eHealth and possessed the power to control the specific activities which

15   comprise the primary violations about which Plaintiff and the other Class members complain.

16          168. By reason of the above conduct, the Section 20(a) Defendants are liable pursuant to

17   Section 20(a) of the Exchange Act for the violations committed by eHealth.

18                                     CLASS ACTION ALLEGATIONS

19          169. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure

20   23(a) and (b)(3) on behalf of a Class, consisting of all persons and entities who purchased or otherwise

21   acquired shares of eHealth common stock on the public market between March 19, 2018 and April 7,

22   2020, inclusive, and who were damaged upon revelation of the truth. Excluded from the Class are

23   Defendants and their families, the officers, directors, and affiliates of the Defendants, at all relevant

24   times, members of their immediate families and their legal representatives, heirs, successors, or assigns

25   and any entity in which Defendants have or had a controlling interest.

26          170. The Class members are so numerous that joinder of all members is impracticable.

27   eHealth’s stock is actively traded on the New York Stock Exchange under the ticker symbol “EHTH”

28   and millions of shares were sold during the Class Period.

                                       48                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 49 of 51



 1          171. As of July 31, 2020, there were 25,749,916 shares of eHealth’s common stock

 2   outstanding.

 3          172. Upon information and belief, these shares are held by thousands, if not millions, of

 4   individuals located throughout the country and possibly the world. Joinder would be highly

 5   impracticable. While the exact number of Class members is unknown to Plaintiff at this time and can

 6   only be ascertained through appropriate discovery, Plaintiff believe that there are thousands if not

 7   millions of members in the proposed Class.

 8          173. Record owners and other Class members may be identified from records maintained by

 9   eHealth or its transfer agent and may be notified of the pendency of this action by mail, using the form

10   of notice similar to that customarily used in securities class actions.

11          174. Plaintiff’s claims are typical of the claims of the Class members, as all Class members

12   are similarly affected by defendants’ conduct in violation of federal securities law that is complained

13   of herein.

14          175. Plaintiff will fairly and adequately protect the interests of the Class members and have

15   retained counsel competent and experienced in class and securities litigation.

16          176. Common questions of law and fact exist as to all Class members and predominate over

17   any questions solely affecting individual Class members. Among the questions of law and fact

18   common to the Class are:

19                  a.    whether the federal securities laws were violated by Defendants’ acts as alleged

20                        herein;

21                  b.    whether statements made by Defendants to the investing public during the Class

22                        Period misrepresented material facts about the business operations, financial

23                        statements, and accounting of eHealth;

24                  c.    whether Defendants caused eHealth to issue false and misleading statements

25                        during the Class Period; and

26                  d.    whether the Class members have sustained damages and, if so, what is the proper

27                        measure of damages.

28          177. A class action is superior to all other available methods for the fair and efficient

                                       49                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 50 of 51



 1   adjudication of this controversy, since joinder of all members is impracticable. Furthermore, as the

 2   damages suffered by individual Class members may be relatively small, the expense and burden of

 3   individual litigation make it impossible for Class members to individually redress the wrongs done to

 4   them. There will be no difficulty in the management of this action as a class action.

 5                                         PRAYER FOR RELIEF

 6          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 7          A.    Determining that the instant action may be maintained as a class action under Rule 23 of

 8   the Federal Rules of Civil Procedure, and certifying Plaintiff as the class representative;

 9          B.    Awarding compensatory damages in favor of Plaintiff and the other Class members

10   against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

11   wrongdoing, in an amount to be proven at trial, including interest thereon;

12          C.    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this

13   action, including counsel fees and expert fees; and

14          D.    Awarding such equitable/injunctive or other relief as the Court may deem just and proper.

15                                               JURY DEMAND

16          Plaintiff demands a trial by jury.

17

18   Dated: August 25, 2020                       Respectfully submitted,

19                                                LEVI & KORSINSKY, LLP
20
                                                  /s/ Adam M. Apton                    .
21                                                Adam M. Apton (SBN 316506)
                                                  Adam C. McCall (SBN 302130)
22                                                388 Market Street, Suite 1300
                                                  San Francisco, CA 94111
23                                                Tel.: (415) 373-1671
24                                                Fax: (415) 484-1294
                                                  Email: aapton@zlk.com
25                                                Email: amccall@zlk.com

26                                                   -and-
27                                                Nicholas I. Porritt
28                                                LEVI & KORSINSKY, LLP

                                       50                Case 4:20-cv-02395-JST
        AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
       Case 4:20-cv-02395-JST Document 46 Filed 08/25/20 Page 51 of 51



                                   1101 30th Street N.W., Suite 115
 1                                 Washington, D.C. 20007
                                   Tel.: (202) 524-4290
 2
                                   Fax: (212) 363-7171
 3                                 Email: nporritt@zlk.com
                                   (to be admitted pro hac vice)
 4
                                   Attorneys for Lead Plaintiff and
 5                                 Lead Counsel for the Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    51                Case 4:20-cv-02395-JST
     AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
